UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-21719 INVESTMENT MANAGERS SERIES TRUST (Exact name of registrant as specified in charter) 235 W. Galena St. Milwaukee, WI 53212 (Address of principal executive offices) (Zip code) Constance Dye Shannon UMB Fund Services, Inc. 235 W. Galena St. Milwaukee, WI 53212 (Name and address of agent for service) (414) 299-2295 Registrant's telephone number, including area code Date of fiscal year end: April 30 Date of reporting period:April 30, 2014 Item 1. Report to Stockholders. The registrant’s annual report transmitted to shareholders pursuant to Rule 30e-1 under the Investment Company Act of 1940, as amended (the “Investment Company Act”), is as follows: Palmer Square Absolute Return Fund (Class I Shares: PSQIX) (Class A Shares: PSQAX) ANNUAL REPORT April 30, 2014 Palmer Square Absolute Return Fund a series of the Investment Managers Series Trust Table of Contents Letter to Shareholders 1 Fund Performance 6 Schedule of Investments 7 Statement of Assets and Liabilities 36 Statement of Operations 38 Statements of Changes in Net Assets 39 Statement of Cash Flows 40 Financial Highlights 41 Notes to Financial Statements 43 Report of Independent Registered Public Accounting Firm 58 Supplemental Information 59 Expense Example 61 This report and the financial statements contained herein are provided for the general information of the shareholders of the Palmer Square Absolute Return Fund.This report is not authorized for distribution to prospective investors in the Fund unless preceded or accompanied by an effective prospectus. www.palmersquarefunds.com Palmer Square Absolute Return Fund (multi-strategy credit) April 2014 Palmer Square Absolute Return Fund – An Alternative to Traditional Fixed Income Opportunities / Core Alternative Credit Allocation Palmer Square Absolute Return Fund (PSQIX / PSQAX or the “Fund”) is a multi-strategy credit fund which provides exposure to niche credit strategies designed to benefit in a rising rate interest rate or slow growth environment. As traditional fixed income strategies have been facing headwinds, clients have been utilizing the product either as a substitute for fixed income exposure or as a low volatility, low beta1 credit alternative. The Fund has exhibited low correlation and beta historically relative to traditional equity and fixed income benchmarks. As the Fund’s assets under management have grown over the last two years, in line with Palmer Square’s competitive advantage, the Fund has been able to benefit from many niche credit strategies it hadn’t been able to utilize in its first year of launch. Performance highlights this past year include: • Outperformed the Barclay’s Aggregate Bond Index by more than 500 basis points (1 basis point equals 0.01%) • Consistently maintained low volatility and beta as shown below • On average, the Fund has had minimal duration2 to interest rates • Bank loans/CLOs accounted for over 60% of gross attribution • Positioned Fund within areas of credit the manager believed could exploit interest rate volatility while generating attractive yield and total return Performance Analysis as of 04/30/2014 April Q1 2014 6 Months 1 Year 2 Year Since Incept Annualized Standard Deviation Beta PSQIX 0.10% 1.40% 2.56% 4.95% 3.41% 1.25% 3.54% PSQAX 0.10% 1.31% 2.42% 4.71% 3.21% 1.01% 3.59% Maximum Sales Load (A Share) -5.61% -4.55% -3.44% -1.31% 0.20% -0.99% HFRX Absolute Return Index -0.27% 1.31% 1.79% 3.78% 2.60% 0.77% Barclays Aggregate Bond Index 0.84% 1.84% 2.04% -0.26% 1.69% 3.32% All data is measured from 5/17/2011, the inception of Palmer Square Absolute Return Fund. Please see disclosure. Class I shares – Annual Expense Ratio: Gross 2.62% / Net 2.45% / Net Ratio After Fee Waiver Reimbursement 1.85%, Class A shares – Annual Expense Ratio: Gross 2.87% / Net 2.70% / Net Ratio After Fee Waiver Reimbursement 2.10%. The performance data for the Class A share reflects payment of the 5.75% maximum sales charge at the beginning of the stated periods. Palmer Square has contractually agreed to waive its fees and/or pay for operating expenses of the Fund to ensure that total annual fund operating expenses (excluding acquired fund fees and expenses, interest, taxes, dividends and interest expenses on short positions, brokerage commissions and extraordinary expenses such as litigation expenses) do not exceed 2.10% and 1.85% of the average daily net assets of the Fund’s Class A shares and Class I shares, respectively. This agreement is effective until August 31, 2014, and it may be terminated before that date only by Trust’s Board of Trustees. The performance data quoted here represents past performance. Past performance is no guarantee of future results. Investment return and principal value will fluctuate, so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance may be lower or higher than the performance information quoted. A portion of the fees charged is waived. Performance prior to waiving fees was lower than the actual returns. To obtain performance information current to the most recent month-end please call 866-933-9033. Palmer Square Capital Management LLC 2000 Shawnee Mission Parkway, Suite 300, Mission Woods, KS 66205 www.palmersquarefunds.com 1 Palmer Square Portfolio Themes - The Big 2 The Fund’s performance was primarily driven by two portfolio themes that we also believe leave the Fund well positioned in the current environment: CLOs and long/short credit. Those two strategies comprised over 70% of the portfolio allocation during the reporting period. To help our shareholders understand why we are so passionate about these opportunities, we thought we would discuss each theme briefly. Collateralized Loan Obligations (‘CLOs’) As a refresher for shareholders, CLOs are floating rate with minimal interest rate risk, have historically had low credit risk, and offer the potential for significant yield/total return and diversification. We believe CLOs continue to offer tremendous relative value when compared to many other areas within credit. To translate the floating rate yields to the fixed rate equivalent that most analysts use to measure opportunity, for example, CLO BB3 debt offers 7-9% yields today plus price appreciation. Comparably-rated high yield bonds (JPMorgan High Yield Bond Index)3 and bank loans (JPMorgan BB Leveraged Loan Index)4 yield 4.76% and 4.74%, respectively. In addition, CLOs offer additional diversification, greater protection against prepayment risk, and structural protection. For another relative value comparison, an investor can look at CLO AAA debt today which offers spreads (interest rate differential) of 150 basis points+ or AA debt spreads of 220 basis points+ as compared to underlying floating rate loans which offer spreads of 300-400 basis points (but loans are typically rated B and BB, not AAA). For comparison, at its 2013 smallest spreads, CLO AAA debt traded around LIBOR4+115 basis points. Despite this compelling value which one might have expected would draw significant notice from a broad swath of market participants, the first quarter of 2014 was definitely dominated by discussion and press around the Volcker rule and other regulatory overhang. The Volcker Rule concern was that banks would be forced to sell their AAA debt holdings. Most participants have now realized that the Volcker fear was overblown and banks will not sell given they have many ways in which to clarify the situation. The Federal Reserve gave further comfort to market participants on April 7th extending the deadline for Volcker compliance to 2017. In summary, we believe the opportunity in CLOs continues to be incredibly strong. Yields remain high, continuing to leave investors with what we believe is a significant opportunity to put capital to work in CLOs. Palmer Square believes spreads will tighten (decrease of interest rate differential) over time driving capital appreciation. While it did not occur to a large degree in 2013 or in the first four months of 2014, we continue to believe that spreads can move tighter to more normal levels as more investors enter the space. We are often asked, “what level of upside is available from spread tightening (in other words, in addition to obtaining strong yield and trading gains, what price appreciation might be possible from spread tightening)?” • In Q1 2007, AAA spreads were 22-26 basis points. Today, those spreads are 135-150 basis points • In Q1 2007, A had spreads of 90-120 basis points. Today, those spreads are 290-315 basis points • In Q1 2007, BBB had spreads of 150-200 basis points. Today, those spreads are 390-410 basis points We don’t believe the market is going to go back to these levels; however, we do believe a significant amount of spread tightening can occur as a result of the significant level of relative value offered in this asset class. And, even if it doesn’t, on a relative basis, we believe CLO debt offers strong returns per unit of risk. For example, a AA piece of CLO debt today offers spreads of LIBOR+220. That compares favorably to a BB-rated bank loan which offers spreads of LIBOR+288. Palmer Square Capital Management LLC 2000 Shawnee Mission Parkway, Suite 300, Mission Woods, KS 66205 www.palmersquarefunds.com 2 Long/Short Credit We believe the high yield and investment grade credit markets are at an interesting crossroads. While there is ample relative value and yield to be found on the long side (including investments such as CLOs as described previously), there is also an incredibly unique opportunity to short credit. We will discuss the ‘long and short’ of the opportunity below. When short credit, practitioners need to be cognizant of the yield they are short. In other words, an investor who shorts a high yield bond has to then pay the bond’s coupon to the institution from which it was borrowed. This is typically referred to as the ‘negative carry’. Historically, the high yield bond market has had many instances where that coupon or negative carry could be as high as or higher than 10%, causing a significant headwind to shorting. Today, there is a deep list of companies with coupons closer to 5%. We believe the exceptionally low yields associated with so much of the high yield universe is the first reason shorting credit is a powerful opportunity today. We believe the negative carry is minimal and that savvy credit analysts know it has rarely been this inexpensive to short credit. Please see the below chart which provides yield history from December 1999 to December 2013. Please note yields today stand out as low even if you take this chart back further in time. As interest rates will ultimately rise with the Fed decreasing its stimulus and the credit cycle continuing to evolve, we believe short credit positions could benefit significantly. Another key reason the opportunity to be short is significant is the current trading levels. Investment grade, high yield, and crossover names have been bid higher in the new issue and secondary markets as investors have unabashedly chased yield. Ultimately, we believe the downside to shorting credit is actually capped in that bonds mature at par but are already in many cases trading well above par. In addition, par bonds are callable typically above par and most are already trading well above their call price. This is unlike shorting equities where a stock can theoretically rise to levels much greater than are mathematically possible with credit. Finally, in addition to trading at or above par, many of these bonds are also long duration2 and have been issued by companies facing secular declining business fundamentals. In aggregate, we believe a powerful opportunity exists to short credits which are long duration, low coupon (minimal headwind cost), high price, and issued by a company within a secularly-challenged industry. On the long side, we believe ample relative value exists. We have already discussed CLOs which are our top long-biased theme. While they typically offer lower yields and may not offer the total return potential found in CLO debt, we continue to believe there are idiosyncratic ‘long’ ideas within the high yield bond space for those willing to be patient and do the requisite amount of fundamental research. For example, we would include short duration high yield securities with a clear path to maturity, securities affected by certain events, and finally, bonds of companies within industries which are benefiting from secular tailwinds. Palmer Square Capital Management LLC 2000 Shawnee Mission Parkway, Suite 300, Mission Woods, KS 66205 www.palmersquarefunds.com 3 Allocation / Attribution Review Portfolio Allocation 04/30/2014 Bank Loans / CLOs 62% Long/Short Credit 12% Convertible Bond Arbitrage 8% Short Duration Structured Credit 5% Catalyst Driven 12% Gross Portfolio Attribution 05/01/2013 to 04/30/2014 Bank Loans / CLOs 3.6% Long/Short Credit 0.1% Convertible Bond Arbitrage 0.1% Short Duration Structured Credit 0.9% Catalyst Driven 1.5% Other 0.4% TOTAL 6.7% Portfolio Allocation based on the percentage of capital allocated as of 04/30/2014. Portfolio composition will change due to ongoing management of the Fund. References to specific securities or sectors should not be construed as recommendations by the Fund, its Advisor or Distributor. Strategy allocation information as well as credit rating and duration information reflects a categorization of each underlying account based on its predominant investment theme(s). Such data is an estimate and provided for illustration purposes only, and may not include cash, certain positions and/or hedges and may not sum to 100%. Gross Portfolio Attribution is net of custodial and prime brokerage fees. We have great confidence in how the portfolio is positioned and how we can add value to client portfolios. For the remainder of the year, we will continue to focus our portfolio within the areas of credit we have discussed. We believe this Fund is poised to benefit should interest rates increase. Further, we believe the volatility surrounding those rate increases will actually be the source of great opportunity for our strategies. Palmer Square Absolute Return Fund The Palmer Square Absolute Return Fund was launched in May 2011. At inception, given the small amount of assets, the Fund started with a heavier allocation to long/short equity and global macro. Due to a growth in AUM starting over 18 months ago, the investment team gradually began moving the Fund almost entirely to opportunistic credit strategies including long/short credit and structured credit—two of the firm’s areas of expertise. Given the assets of the Fund have grown substantially since the Fund’s original launch, on 11/01/2013 Palmer Square decided to lower its management fee and net expense ratio to 1.35% and 1.85% respectively. In addition, given the Fund’s positioning around opportunistic credit, the Fund started a semi-annual dividend distribution in January 2014. Palmer Square Capital Management LLC 2000 Shawnee Mission Parkway, Suite 300, Mission Woods, KS 66205 www.palmersquarefunds.com 4 Notes and Disclosure This report is limited to the dissemination of general information pertaining to Palmer Square Capital Management’s services and general economic market conditions. The information contained herein is not intended to be personal legal or investment advice or a solicitation to buy or sell any security or engage in a particular investment strategy. Nothing herein should be relied upon as such. The views expressed are for informational purposes only and do not take into account any individual personal, financial, or tax considerations. There is no guarantee that any claims made will come to pass. Palmer Square Capital Management LLC (“Palmer Square”) is an SEC registered investment adviser with its principal place of business in the State of Kansas. Palmer Square and its representatives are in compliance with the current registration and notice filing requirements imposed upon registered investment advisers by those states in which Palmer Square maintains clients. Palmer Square may only transact business in those states in which it is notice filed, or qualifies for an exemption or exclusion from notice filing requirements. Any subsequent, direct communication by Palmer Square with a prospective client shall be conducted by a representative that is either registered or qualifies for an exemption or exclusion from registration in the state where the prospective client resides. For additional information about Palmer Square, including fees and services, please contact Palmer Square or refer to the Investment Adviser Public Disclosure website (www. adviserinfo.sec.gov). Please read the disclosure statement carefully before you invest or send money. You should consider the Funds’ investment objectives, risks, charges and expenses carefully before investing. For a prospectus, or summary prospectus, that contains this and other information about the Funds, call 1-866-933-9033 or visit our website at www.palmersquarefunds.com. Please read the prospectus, or summary prospectus carefully before investing. Past performance does not guarantee future results. Absolute return funds are not designed to outperform stocks and bonds in strong markets. Techniques used are intended to reduce risk and volatility, seeking to provide protection in a down market. Asset allocation decisions may not always be correct and may adversely affect Fund performance. No assurance can be given that the investment objectives of the Funds will be achieved and investment results may vary substantially on a quarterly, annual and/or other periodic basis. Individual investor returns may vary from those reported herein due to factors such as, but not limited to, different contribution dates and fee schedules. 1 Beta - describes an investment’s volatility in relation to that of the stock or bond market as a whole. For example, the S&P 500 is typically considered to be ‘the equity market’ and it has a beta of 1.0. 2 Duration -A measure of the sensitivity of the price (the value of principal) of a fixed-income investment to a change in interest rates. The larger that number, the more sensitive. 3 LIBOR -London Inter-Bank Offer Rate. The interest rate that the banks charge each other for loans. This rate is applicable to the short-term international interbank market, and applies to very large loans borrowed for anywhere from one day to five years. 4 BB -Generally ratings go from AAA, AA, A, BBB, BB down to C in decreasing order of credit worthiness. Derivatives can be highly volatile and may have the potential for unlimited loss. The use of leverage may magnify losses. A security which was liquid when purchased may subsequently become illiquid. Credit default swaps and related instruments are derivatives used for hedging against a credit default and may involve greater risks than if the Fund invested in the referenced obligation directly. Short sales may be considered speculative and it may be difficult to purchase securities to meet delivery obligations. Distressed securities are typically unrated, lower-rated, in default or close to default and the prices may be extremely volatile, more likely to become worthless and the Fund may lose all of its investment. Event-driven strategies are speculative, which may result in a new less valuable security (or derivative) and are subject to the risk of complete loss of value. Foreign investments present additional risk due to currency fluctuations, economic and political factors, government regulations, differences in accounting standards and other factors. Investments in emerging markets involve even greater risks. Small, mid and large cap stocks are subject to substantial risks such as market, business, size volatility, management experience, product diversification, financial resource, competitive strength, liquidity, and potential to fall out of favor that may cause their prices to fluctuate over time, sometimes rapidly and unpredictably. Debt securities have interest rate, inflation and credit risks and are subject to prepayment and default risk. High yield and junk securities involve greater risk and tend to be more sensitive to economic conditions and credit risk. The Fund may have a high portfolio turnover which could result in greater transaction costs, lower Fund performance and higher tax liability for shareholders. It may be more expensive to invest in an ETF or mutual fund rather than owning the portfolio securities of these investment vehicles directly and may involve duplication of advisory fees and certain other expenses. Diversification does not ensure increased returns or decreased risk. The HFRX Absolute Return Index measures the comprehensive overall returns of hedge funds. Since hedge funds explore unique investment strategies and seek to obtain absolute returns rather than focus on beating the benchmark, the index is representative of all hedge fund strategies. The Barclays Aggregate Bond Index is a market value-weighted index that tracks the daily price, coupon, pay-downs, and total return performance of fixed-rate, publicly placed, dollar-denominated, and non-convertible investment grade debt issues with at least $250 million par amount outstanding and with at least one year to final maturity. Individuals cannot invest directly in any index. JPMorgan High Yield Bond Index The J.P. Morgan Global High Yield Index is designed to mirror the investable universe of the US dollar high-yield corporate debt market, including domestic and international issues. JPMorgan BB Leveraged Loan Index is designed to mirror the investable universe of USD institutional leveraged loans, including US and international borrowers. The views expressed are those of the author at the time created. They do not necessarily reflect the views of other persons in the Palmer Square organization. These views are subject to change at any time based on market and other conditions, and Palmer Square disclaims any responsibility to update such views. No forecasts can be guaranteed. These views may not be relied upon as investment advice or as an indication of trading intent on behalf of any Palmer Square portfolio. The Palmer Square Absolute Return Fund is distributed by IMST Distributors, LLC. Palmer Square Capital Management LLC 2000 Shawnee Mission Parkway, Suite 300, Mission Woods, KS 66205 www.palmersquarefunds.com 5 Palmer Square Absolute Return Fund FUND PERFORMANCE at April 30, 2014 (Unaudited) This graph compares a hypothetical $10,000 investment in the Fund’s Class I shares, made at its inception, with a similar investment in the HFRX Absolute Return Index and the HFRX Global Hedge Fund Index.Effective November 1, 2013, the Fund’s performance benchmark was changed from the HFRX Global Hedge Fund Index to the HFRX Absolute Return Index which more closely reflects the Fund’s strategy.Results include the reinvestment of all dividends and capital gains. The HFRX Absolute Return Index is designed to be representative of the overall composition of the hedge fund universe.It is comprised of all eligible hedge fund strategies; including but not limited to convertible arbitrage, distressed securities, equity hedge, equity market neutral, event driven, macro, merger arbitrage, and relative value arbitrage.As a component of the optimization process, the index selects constituents which characteristically exhibit lower volatilities and lower correlations to standard directional benchmarks of equity market and hedge fund industry performance.The HFRX Global Hedge Fund Index is designed to be representative of the overall composition of the hedge fund universe.It is comprised of all eligible hedge fund strategies; including but not limited to convertible arbitrage, distressed securities, equity hedge, equity market neutral, event driven, macro, merger arbitrage, and relative value arbitrage.The strategies are asset weighted based on the distribution of assets in the hedge fund industry.These indices do not reflect expenses, fees or sales charge, which would lower performance.The indices are unmanaged and not available for investment. Average Annual Total Returns as of April 30, 2014 1 Year 2 Years Since inception (5/17/2011) Before deducting maximum sales charge Class I¹ 4.95% 3.41% 1.25% Class A² 4.71% 3.21% 1.01% After deducting maximum sales charge Class A² -1.31% 0.20% -0.99% HFRX Absolute Return Index 3.78% 2.60% 0.77% HFRX Global Hedge Fund Index 3.23% 3.62% 0.77% 1 Class I shares do not have any initial or contingent deferred sales charge. 2 Maximum sales charge for Class A shares is 5.75%.No sales charge applies on investments of $1 million or more, but a contingent deferred sales charge of 1.00% will be imposed on certain redemptions of such shares within 12 months of purchase. The performance data quoted here represents past performance and past performance is not a guarantee of future results.Investment return and principal value will fluctuate so that an investor's shares, when redeemed, may be worth more or less than their original cost.Current performance may be lower or higher than the performance information quoted and may be obtained by calling (866) 933-9033. Gross and net expense ratios for Class I shares were 2.62% and 2.45% respectively, and Class A shares were 2.87% and 2.70% respectively, which were stated in the current prospectus as of the date of this report.The Advisor’s contractual agreement to waive its fees and/or absorb expenses is in effect until August 31, 2014.In the absence of such waivers, the Fund’s returns would have been lower. Returns reflect the reinvestment of distributions made by the Fund, if any.The graph and the performance table above do not reflect the deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund Shares. 6 Palmer Square Absolute Return Fund SCHEDULE OF INVESTMENTS As of April 30, 2014 Principal Amount Value BANK LOANS – 3.9% $ AFGlobal Corp. 0.000%, 1/7/20191, 2 $ Akorn, Inc. 4.500%, 10/31/20201, 2 Alon USA Energy, Inc. 0.000%, 11/9/20181, 2 Asurion LLC 3.500%, 7/8/20201, 2 8.500%, 2/18/20211, 2 BATS Global Markets Holdings, Inc. 5.000%, 1/17/20201, 2 Biomet, Inc. 3.658%, 7/25/20171, 2 Calceus Acquisition, Inc. 5.000%, 1/7/20201, 2 Capital Automotive LP 6.000%, 4/30/20201, 2 Cedar Bay Generating Co. LP 6.250%, 4/23/20201, 2 Energy Transfer Equity LP 3.250%, 12/2/20191, 2 Fieldwood Energy LLC 8.375%, 7/18/20201, 2 Flexera Software LLC 4.500%, 3/18/20201, 2 FMG Resources August 2006 Pty Ltd. (Australia) 4.250%, 6/30/20191, 2, 3 Hilton Worldwide Finance LLC 0.000%, 10/25/20201, 2 Hologic, Inc. 3.250%, 8/1/20191, 2 MacDermid, Inc. 4.000%, 6/6/20201, 2 Medpace Holdings, Inc. 5.000%, 3/31/20211, 2 MPH Acquisition Holdings LLC 4.000%, 3/31/20211, 2 Offshore Group Investment Ltd. (Cayman Islands) 5.000%, 10/17/20171, 2, 3 P2 LOWER ACQUISITION LLC 9.500%, 10/18/20211, 2 Raven Power Finance LLC 5.250%, 12/18/20201, 2 Southwire Co. 3.250%, 2/22/20211, 2 7 Palmer Square Absolute Return Fund SCHEDULE OF INVESTMENTS - Continued As of April 30, 2014 Principal Amount Value BANK LOANS (Continued) $ Spin Holdco, Inc. 4.250%, 11/8/20171, 2 $ Windsor Financing LLC 6.250%, 11/30/20171, 2 TOTAL BANK LOANS (Cost $11,159,856) BONDS – 75.8% ASSET-BACKED SECURITIES – 64.4% Acis CLO 2014-3 Ltd. (Cayman Islands) 2.738%, 2/1/20261, 2, 4 Anchorage Capital CLO 3 Ltd. (Cayman Islands) 2.516%, 4/28/20261, 2, 4 Apidos CDO IV (Cayman Islands) 3.828%, 10/27/20181, 2 Apidos CLO XIV (Cayman Islands) 3.727%, 4/15/20251, 2, 4 5.477%, 4/15/20251, 2, 4 Apidos CLO XV (Cayman Islands) 3.478%, 10/20/20251, 2, 4 5.728%, 10/20/20251, 2, 4 Atrium CDO Corp. (Cayman Islands) 6.226%, 10/23/20221, 2, 4 Atrium IX (Cayman Islands) 0.000%, 2/28/20242 5.233%, 2/28/20241, 2, 4 Atrium X (Cayman Islands) 3.729%, 7/16/20251, 2, 4 Avalon IV Capital Ltd. (Cayman Islands) 3.076%, 4/17/20231, 2, 4 4.076%, 4/17/20231, 2, 4 5.826%, 4/17/20231, 2, 4 Babson CLO Ltd. 2011-I (Cayman Islands) 2.233%, 9/28/20211, 2, 4 Babson CLO Ltd. 2012-II (Cayman Islands) 4.486%, 5/15/20231, 2, 4 Babson CLO, Inc. 2005-I (Cayman Islands) 0.517%, 4/15/20191, 2, 4 Babson CLO, Inc. 2005-III (Cayman Islands) 0.487%, 11/10/20191, 4 BlueMountain CLO 2013-2 Ltd. (Cayman Islands) 3.778%, 1/22/20251, 2, 4 BlueMountain CLO Ltd. (Cayman Islands) 5.986%, 8/16/20221, 2, 4 8 Palmer Square Absolute Return Fund SCHEDULE OF INVESTMENTS - Continued As of April 30, 2014 Principal Amount Value BONDS (Continued) ASSET-BACKED SECURITIES (Continued) $ Catamaran CLO 2012-1 Ltd. (Cayman Islands) 5.485%, 12/20/20231, 2, 4 $ CLO Warehouse for Apidos CLO XVIII 0.000%, 1/9/20151 CLO Warehouse for West CLO 2014-1 0.000%, 2/7/20161 Dryden 30 Senior Loan Fund (Cayman Islands) 3.444%, 11/15/20251, 2, 4 5.244%, 11/15/20251, 2, 4 5.744%, 11/15/20251, 2, 4 Dryden Senior Loan Fund (Cayman Islands) 1.397%, 1/15/20221, 2, 4 4.227%, 1/15/20221, 2, 4 5.427%, 1/15/20221, 2, 4 Dryden XXIII Senior Loan Fund (Cayman Islands) 7.227%, 7/17/20231, 2, 4 Dryden XXIV Senior Loan Fund (Cayman Islands) 6.136%, 11/15/20231, 2, 4 Dryden XXV Senior Loan Fund (Cayman Islands) 5.727%, 1/15/20251, 2, 4 Flatiron CLO 2013-1 Ltd. (Cayman Islands) 1.690%, 1/17/20261, 2, 4 5.190%, 1/17/20261, 2, 4 5.640%, 1/17/20261, 2, 4 Flatiron CLO Ltd. (Cayman Islands) 5.729%, 10/25/20241, 2, 4 Fraser Sullivan CLO VII Ltd. (Cayman Islands) 4.228%, 4/20/20231, 2, 4 Greywolf CLO II Ltd. (Cayman Islands) 4.057%, 4/15/20251, 2, 4 Greywolf CLO III Ltd. (Cayman Islands) 2.277%, 4/22/20261, 2, 4 3.827%, 4/22/20261, 2, 4 5.977%, 4/22/20261, 2, 4 Highbridge Loan Management 2013-2 Ltd. (Cayman Islands) 0.000%, 10/20/20242, 4 6.028%, 10/20/20241, 2, 4 ING IM CLO 2012-1 Ltd. (Cayman Islands) 6.734%, 3/14/20221, 2, 4 ING IM CLO 2013-2 Ltd. (Cayman Islands) 3.729%, 4/25/20251, 2, 4 Jamestown CLO I Ltd. (Cayman Islands) 4.157%, 11/5/20241, 2, 4 5.736%, 11/5/20241, 2, 4 9 Palmer Square Absolute Return Fund SCHEDULE OF INVESTMENTS - Continued As of April 30, 2014 Principal Amount Value BONDS (Continued) ASSET-BACKED SECURITIES (Continued) $ Jamestown CLO III Ltd. (Cayman Islands) 3.543%, 1/15/20261, 2, 4 $ Marathon CLO IV Ltd. (Cayman Islands) 5.985%, 5/20/20231, 2, 4 Marathon CLO V Ltd. (Cayman Islands) 5.934%, 2/21/20251, 2, 4 Mountain View CLO 2013-1 Ltd. (Cayman Islands) 4.727%, 4/12/20241, 2, 4 Mountain View CLO II Ltd. (Cayman Islands) 0.627%, 1/12/20211, 2, 4 Mountain View Funding CLO 2006-1 Ltd. (Cayman Islands) 4.627%, 4/15/20191, 2, 4 Neuberger Berman CLO Ltd. (Cayman Islands) 7.239%, 7/25/20231, 2 7.239%, 7/25/20231, 2, 4 Neuberger Berman CLO XV (Cayman Islands) 4.827%, 10/15/20251, 2, 4 Neuberger Berman CLO XVI Ltd. (Cayman Islands) 3.587%, 4/15/20261, 2, 4 OCP CLO 2012-1 Ltd. (Cayman Islands) 3.734%, 3/22/20231, 2, 4 5.734%, 3/22/20231, 2, 4 OHA Loan Funding 2013-1 Ltd. (Cayman Islands) 3.826%, 7/23/20251, 2, 4 OZLM Funding III Ltd. (Cayman Islands) 5.228%, 1/22/20251, 2, 4 OZLM Funding IV Ltd. (Cayman Islands) 3.428%, 7/22/20251, 2, 4 OZLM Funding Ltd. (Cayman Islands) 6.328%, 7/22/20231, 2, 4 4.586%, 10/30/20231, 2, 4 5.536%, 10/30/20231, 2, 4 OZLM Funding V Ltd. (Cayman Islands) 1.778%, 1/17/20261, 2, 4 3.778%, 1/17/20261, 2, 4 OZLM VI Ltd. (Cayman Islands) 1.730%, 4/17/20261, 2, 4 3.730%, 4/17/20261, 2, 4 Race Point V CLO Ltd. (Cayman Islands) 6.233%, 12/15/20221, 2, 4 Sapphire Valley CDO I Ltd. (Cayman Islands) 0.497%, 12/15/20221, 2, 4 Sudbury Mill CLO Ltd. (Cayman Islands) 3.739%, 1/17/20261, 2, 4 10 Palmer Square Absolute Return Fund SCHEDULE OF INVESTMENTS - Continued As of April 30, 2014 Principal Amount Value BONDS (Continued) ASSET-BACKED SECURITIES (Continued) $ Symphony CLO VII Ltd. (Cayman Islands) 3.428%, 7/28/20211, 2, 4 $ Symphony CLO X Ltd. (Cayman Islands) 5.476%, 7/23/20231, 2, 4 TICP CLO I Ltd. (Cayman Islands) 2.134%, 4/26/20261, 2, 4 Venture CDO Ltd. (Cayman Islands) 6.736%, 11/14/20221, 2 Venture XVI CLO Ltd. (Cayman Islands) 3.818%, 4/15/20261, 2, 4 West CLO 2013-1 Ltd. (Cayman Islands) 0.000%, 11/7/20252, 4 5.138%, 11/7/20251, 2, 4 TOTAL ASSET-BACKED SECURITIES (Cost $185,390,604) CORPORATE – 11.4% BASIC MATERIALS – 0.6% B2Gold Corp. (Canada) 3.250%, 10/1/20183, 4, 5, 6 Hexion U.S. Finance Corp. 6.625%, 4/15/20202 Horsehead Holding Corp. 3.800%, 7/1/20175, 6 INEOS Group Holdings S.A. (Luxembourg) 6.125%, 8/15/20182, 3, 4 PetroLogistics LP / PetroLogistics Finance Corp. 6.250%, 4/1/20202 Sterlite Industries India Ltd. (India) 4.000%, 10/30/20143, 5, 6 Stillwater Mining Co. 1.750%, 10/15/20322, 5, 6 COMMUNICATIONS – 1.2% Blucora, Inc. 4.250%, 4/1/20192, 4, 5, 6 Ciena Corp. 4.000%, 12/15/20205, 6 Ctrip.com International Ltd. (Cayman Islands) 1.250%, 10/15/20183, 4, 5, 6 Equinix, Inc. 3.000%, 10/15/20145, 6 Goodman Networks, Inc. 12.125%, 7/1/20182 11 Palmer Square Absolute Return Fund SCHEDULE OF INVESTMENTS - Continued As of April 30, 2014 Principal Amount Value BONDS (Continued) CORPORATE (Continued) COMMUNICATIONS (Continued) $ HomeAway, Inc. 0.125%, 4/1/20194, 5, 6 $ Qihoo 360 Technology Co., Ltd. (Cayman Islands) 2.500%, 9/15/20183, 4, 5, 6 SINA Corp. (Cayman Islands) 1.000%, 12/1/20183, 4, 5, 6 SouFun Holdings Ltd. (Cayman Islands) 2.000%, 12/15/20183, 4, 5, 6 T-Mobile USA, Inc. 6.464%, 4/28/20192 Univision Communications, Inc. 6.875%, 5/15/20192, 4 VeriSign, Inc. 3.250%, 8/15/20375 Vipshop Holdings Ltd. (Cayman Islands) 1.500%, 3/15/20193, 5, 6 WebMD Health Corp. 1.500%, 12/1/20204, 5, 6 Yahoo!, Inc. 0.000%, 12/1/20184, 5, 6 Yandex N.V. (Netherlands) 1.125%, 12/15/20183, 4, 5, 6 CONSUMER, CYCLICAL – 1.0% Callaway Golf Co. 3.750%, 8/15/20192, 5, 6 Carmike Cinemas, Inc. 7.375%, 5/15/20192 Iconix Brand Group, Inc. 2.500%, 6/1/20165, 6 KB Home 1.375%, 2/1/20192, 5, 6 Lennar Corp. 2.750%, 12/15/20202, 4, 5, 6 Meritage Homes Corp. 4.500%, 3/1/20182 1.875%, 9/15/20322, 5, 6 Meritor, Inc. 7.875%, 3/1/20262, 5, 6 Navistar International Corp. 4.500%, 10/15/20184, 5, 6 4.750%, 4/15/20194, 5, 6 12 Palmer Square Absolute Return Fund SCHEDULE OF INVESTMENTS - Continued As of April 30, 2014 Principal Amount Value BONDS (Continued) CORPORATE (Continued) CONSUMER, CYCLICAL (Continued) $ Ryland Group, Inc. 1.625%, 5/15/20185, 6 $ Standard Pacific Corp. 1.250%, 8/1/20322, 5, 6 Tesla Motors, Inc. 1.250%, 3/1/20215, 6 WCI Communities, Inc. 6.875%, 8/15/20212, 4 WESCO International, Inc. 6.000%, 9/15/20292, 5 CONSUMER, NON-CYCLICAL – 1.7% Albany Molecular Research, Inc. 2.250%, 11/15/20184, 5, 6 AMAG Pharmaceuticals, Inc. 2.500%, 2/15/20195, 6 APX Group, Inc. 6.375%, 12/1/20192 Ascent Capital Group, Inc. 4.000%, 7/15/20205, 6 Avis Budget Car Rental LLC / Avis Budget Finance, Inc. 4.875%, 11/15/20172 Chiquita Brands International, Inc. 4.250%, 8/15/20165, 6 Cubist Pharmaceuticals, Inc. 2.500%, 11/1/20175 Hertz Corp. 7.500%, 10/15/20182 Illumina, Inc. 0.250%, 3/15/20164, 5, 6 Incyte Corp. Ltd. 1.250%, 11/15/20204, 5, 6 Jarden Corp. 1.125%, 3/15/20344, 5 Medicines Co. 1.375%, 6/1/20175 Omnicare, Inc. 3.750%, 12/15/20255 Par Pharmaceutical Cos., Inc. 7.375%, 10/15/20202 PHH Corp. 6.000%, 6/15/20175 13 Palmer Square Absolute Return Fund SCHEDULE OF INVESTMENTS - Continued As of April 30, 2014 Principal Amount Value BONDS (Continued) CORPORATE (Continued) CONSUMER, NON-CYCLICAL (Continued) $ 7.375%, 9/1/2019 $ ServiceSource International, Inc. 1.500%, 8/1/20184, 5, 6 Spectrum Pharmaceuticals, Inc. 2.750%, 12/15/20184, 5, 6 Theravance, Inc. 2.125%, 1/15/20235, 6 United Rentals North America, Inc. 5.750%, 7/15/20182 Valeant Pharmaceuticals International, Inc. (Canada) 6.750%, 8/15/20182, 3, 4 7.500%, 7/15/20212, 3, 4 Vector Group Ltd. 2.500%, 1/15/20191, 5, 6 Wright Medical Group, Inc. 2.000%, 8/15/20175, 6 ENERGY – 2.4% Access Midstream Partners LP / ACMP Finance Corp. 6.125%, 7/15/20222 Alon USA Energy, Inc. 3.000%, 9/15/20184, 5, 6 Antero Resources Finance Corp. 6.000%, 12/1/20202 Atlas Energy Holdings Operating Co. LLC / Atlas Resource Finance Corp. 9.250%, 8/15/20212, 4 Bill Barrett Corp. 7.625%, 10/1/20192 BPZ Resources, Inc. 8.500%, 10/1/20175, 6 Chesapeake Energy Corp. 3.479%, 4/15/20191, 2 Cobalt International Energy, Inc. 2.625%, 12/1/20195, 6 Emerald Oil, Inc. 2.000%, 4/1/20194, 5, 6 Green Plains, Inc. 3.250%, 10/1/20184, 5, 6 Halcon Resources Corp. 9.750%, 7/15/20202 JinkoSolar Holding Co., Ltd. (Cayman Islands) 4.000%, 2/1/20193, 4, 5, 6 14 Palmer Square Absolute Return Fund SCHEDULE OF INVESTMENTS - Continued As of April 30, 2014 Principal Amount Value BONDS (Continued) CORPORATE (Continued) ENERGY (Continued) $ Kodiak Oil & Gas Corp. (Canada) 8.125%, 12/1/20192, 3 $ Legacy Reserves LP / Legacy Reserves Finance Corp. 8.000%, 12/1/20202 Martin Midstream Partners LP / Martin Midstream Finance Corp. 7.250%, 2/15/20212, 4 Newpark Resources, Inc. 4.000%, 10/1/20175, 6 Oasis Petroleum, Inc. 6.875%, 3/15/20222, 4 Penn Virginia Corp. 8.500%, 5/1/20202 RKI Exploration & Production LLC / RKI Finance Corp. 8.500%, 8/1/20212, 4 SolarCity Corp. 2.750%, 11/1/20185, 6 Ultra Petroleum Corp. (Canada) 5.750%, 12/15/20182, 3, 4 Vantage Drilling Co. (Cayman Islands) 5.500%, 7/15/20432, 3, 4, 5, 6 FINANCIAL – 1.9% Aircastle Ltd. (Bermuda) 4.625%, 12/15/20183 American Residential Properties OP LP 3.250%, 11/15/20184, 5, 6 AmTrust Financial Services, Inc. 5.500%, 12/15/20215, 6 DFC Global Corp. 3.250%, 4/15/20175, 6 E*TRADE Financial Corp. 6.375%, 11/15/20192 Encore Capital Group, Inc. 3.000%, 7/1/20204, 5, 6 Fly Leasing Ltd. (Bermuda) 6.750%, 12/15/20202, 3 Forest City Enterprises, Inc. 4.250%, 8/15/20185, 6 Forestar Group, Inc. 3.750%, 3/1/20205, 6 International Lease Finance Corp. 8.750%, 3/15/2017 15 Palmer Square Absolute Return Fund SCHEDULE OF INVESTMENTS - Continued As of April 30, 2014 Principal Amount Value BONDS (Continued) CORPORATE (Continued) FINANCIAL (Continued) $ Jefferies Group LLC 3.875%, 11/1/20292, 5, 6 $ Meadowbrook Insurance Group, Inc. 5.000%, 3/15/20205, 6 MGIC Investment Corp. 9.000%, 4/1/20634, 5, 6 Nationstar Mortgage LLC / Nationstar Capital Corp. 6.500%, 8/1/20182 Portfolio Recovery Associates, Inc. 3.000%, 8/1/20204, 5, 6 Provident Funding Associates LP / PFG Finance Corp. 6.750%, 6/15/20212, 4 Radian Group, Inc. 2.250%, 3/1/20195, 6 Stearns Holdings, Inc. 9.375%, 8/15/20202, 4 Walter Investment Management Corp. 4.500%, 11/1/20195, 6 INDUSTRIAL – 1.1% Aegean Marine Petroleum Network, Inc. (Marshall Islands) 4.000%, 11/1/20183, 5, 6 Ardagh Packaging Finance PLC / Ardagh Holdings USA, Inc. (Ireland) 6.250%, 1/31/20192, 3, 4 Bombardier, Inc. (Canada) 4.750%, 4/15/20193, 4 Cemex S.A.B. de C.V. (Mexico) 3.750%, 3/15/20183, 5, 6 Exopack Holding Corp. 10.000%, 6/1/20182, 4 Fluidigm Corp. 2.750%, 2/1/20342, 5, 6 General Cable Corp. 4.500%, 11/15/20291, 5, 6 Jack Cooper Holdings Corp. 9.250%, 6/1/20202, 4 Layne Christensen Co. 4.250%, 11/15/20184, 5, 6 TTM Technologies, Inc. 1.750%, 12/15/20205, 6 UTi Worldwide, Inc. (Virgin Islands (British)) 4.500%, 3/1/20193, 4, 5, 6 16 Palmer Square Absolute Return Fund SCHEDULE OF INVESTMENTS - Continued As of April 30, 2014 Principal Amount Value BONDS (Continued) CORPORATE (Continued) INDUSTRIAL (Continued) $ Vishay Intertechnology, Inc. 2.250%, 6/1/20424, 5, 6 $ TECHNOLOGY – 1.1% Allscripts Healthcare Solutions, Inc. 1.250%, 7/1/20204, 5, 6 BMC Software Finance, Inc. 8.125%, 7/15/20212, 4 Bottomline Technologies de, Inc. 1.500%, 12/1/20175, 6 Cadence Design Systems, Inc. 2.625%, 6/1/20155, 6 Citrix Systems, Inc. 0.500%, 4/15/20194, 5 Cornerstone OnDemand, Inc. 1.500%, 7/1/20184, 5, 6 Dealertrack Technologies, Inc. 1.500%, 3/15/20175, 6 GT Advanced Technologies, Inc. 3.000%, 12/15/20205, 6 Infor US, Inc. 9.375%, 4/1/20192 Medidata Solutions, Inc. 1.000%, 8/1/20184, 5, 6 Microchip Technology, Inc. 2.125%, 12/15/20375 Novellus Systems, Inc. 2.625%, 5/15/20415, 6 Proofpoint, Inc. 1.250%, 12/15/20184, 5, 6 SanDisk Corp. 1.500%, 8/15/20175, 6 ServiceNow, Inc. 0.000%, 11/1/20184, 5, 6 Spansion LLC 2.000%, 9/1/20204, 5, 6 SunEdison, Inc. 2.750%, 1/1/20214, 5, 6 Take-Two Interactive Software, Inc. 1.750%, 12/1/20165, 6 17 Palmer Square Absolute Return Fund SCHEDULE OF INVESTMENTS - Continued As of April 30, 2014 Principal Amount Value BONDS (Continued) CORPORATE (Continued) TECHNOLOGY (Continued) $ Workday, Inc. 1.500%, 7/15/20204, 5, 6 $ UTILITIES – 0.4% Calpine Corp. 6.000%, 1/15/20222, 4 CenterPoint Energy, Inc. 0.000%, 9/15/20291, 2, 5, 6 GenOn Energy, Inc. 9.500%, 10/15/2018 TOTAL CORPORATE (Cost $31,573,872) TOTAL BONDS (Cost $216,964,476) Number of Shares COMMON STOCKS – 8.2% BASIC MATERIALS – 0.6% Hi-Crush Partners LP6 U.S. Silica Holdings, Inc.6 COMMUNICATIONS – 1.3% Ciena Corp.*6 Cogent Communications Holdings, Inc.6 Extreme Networks, Inc.*6 JDS Uniphase Corp.*6 NICE Systems Ltd. - ADR (Israel)3, 6 RF Micro Devices, Inc.* CONSUMER, CYCLICAL – 1.5% Arrow Electronics, Inc.*6 Bally Technologies, Inc.*6 Beacon Roofing Supply, Inc.*6 Finish Line, Inc. - Class A6 Mobile Mini, Inc.6 Skechers U.S.A., Inc. - Class A*6 Steelcase, Inc. - Class A6 Tempur Sealy International, Inc.*6 Tiffany & Co. 18 Palmer Square Absolute Return Fund SCHEDULE OF INVESTMENTS - Continued As of April 30, 2014 Number of Shares Value COMMON STOCKS (Continued) CONSUMER, CYCLICAL (Continued) Titan International, Inc.6 $ CONSUMER, NON-CYCLICAL – 1.1% Euronet Worldwide, Inc.*6 ExamWorks Group, Inc.*6 KAR Auction Services, Inc.6 Korn/Ferry International*6 Natus Medical, Inc.*6 Quanta Services, Inc.*6 ENERGY – 0.5% Halcon Resources Corp.*6 Matrix Service Co.*6 Precision Drilling Corp. (Canada)3 Sanchez Energy Corp.*6 FINANCIAL – 0.0% Affiliated Managers Group, Inc.* E*TRADE Financial Corp.*6 INDUSTRIAL – 2.5% Arkansas Best Corp. Benchmark Electronics, Inc.*6 Eagle Materials, Inc.6 EnerSys, Inc.6 Forward Air Corp.6 Greenbrier Cos., Inc.*6 Knight Transportation, Inc.6 Martin Marietta Materials, Inc. Quanex Building Products Corp.6 Roadrunner Transportation Systems, Inc.*6 Rogers Corp.*6 Ryder System, Inc.6 Saia, Inc.*6 Swift Transportation Co.*6 TransDigm Group, Inc.6 Trex Co., Inc.*6 TECHNOLOGY – 0.7% Applied Micro Circuits Corp.* CommVault Systems, Inc.*6 19 Palmer Square Absolute Return Fund SCHEDULE OF INVESTMENTS - Continued As of April 30, 2014 Number of Shares Value COMMON STOCKS (Continued) TECHNOLOGY (Continued) Diebold, Inc.6 $ Hittite Microwave Corp.6 Maxwell Technologies, Inc.*6 RADWARE Ltd. (Israel)*3, 6 Ultratech, Inc.*6 TOTAL COMMON STOCKS (Cost $22,861,187) PREFERRED STOCKS – 1.4% BASIC MATERIALS – 0.0% ArcelorMittal (Luxembourg) 6.000%, 1/15/20163, 5 COMMUNICATIONS – 0.0% Iridium Communications, Inc. 7.000%, 12/31/20494, 5, 6 CONSUMER, CYCLICAL – 0.1% Continental Airlines Finance Trust II 6.000%, 11/15/20302, 5, 6 CONSUMER, NON-CYCLICAL – 0.4% Alere, Inc. 3.000%, 12/31/20495, 6 Bunge Ltd. (Bermuda) 4.875%, 12/31/20493, 5, 6 HealthSouth Corp. 6.500%, 12/31/20495, 6 Omnicare Capital Trust II 4.000%, 6/15/20332, 5 Post Holdings, Inc. 3.750%, 12/31/20494, 5, 6 Universal Corp. 6.750%, 12/31/20492, 5, 6 ENERGY – 0.4% Chesapeake Energy Corp. 5.750%, 12/31/20494, 5, 6 Energy XXI Bermuda Ltd. (Bermuda) 5.625%, 12/31/20493, 5, 6 Goodrich Petroleum Corp. 5.375%, 12/31/20495, 6 20 Palmer Square Absolute Return Fund SCHEDULE OF INVESTMENTS - Continued As of April 30, 2014 Number of Shares Value PREFERRED STOCKS (Continued) ENERGY (Continued) McDermott International, Inc. (Panama) 6.250%, 4/1/20173, 5, 6 $ Penn Virginia Corp. 6.000%, 12/31/20495, 6 Sanchez Energy Corp. 4.875%, 12/31/20495, 6 6.500%, 12/31/20495, 6 SandRidge Energy, Inc. 7.000%, 12/31/20495, 6 FINANCIAL – 0.5% Alexandria Real Estate Equities, Inc. 7.000%, 12/31/20495, 6 AMG Capital Trust II 5.150%, 10/15/20375 Bank of America Corp. 7.250%, 12/31/20495, 6 Health Care REIT, Inc. 6.500%, 12/31/20495, 6 iStar Financial, Inc. 4.500%, 12/31/20492, 5, 6 KeyCorp 7.750%, 12/31/20495, 6 85 OFG Bancorp (Puerto Rico) 8.750%, 12/31/20493, 5, 6 Ramco-Gershenson Properties Trust 7.250%, 12/31/20495, 6 Wintrust Financial Corp. 5.000%, 12/31/20495, 6 TOTAL PREFERRED STOCKS (Cost $3,509,732) EXCHANGE-TRADED FUNDS – 0.1% PowerShares Buyback Achievers Portfolio6 TOTAL EXCHANGE-TRADED FUNDS (Cost $304,400) 21 Palmer Square Absolute Return Fund SCHEDULE OF INVESTMENTS - Continued As of April 30, 2014 Number of Contracts Value PURCHASED OPTIONS CONTRACTS – 0.1% CALL OPTIONS – 0.1% EQUITY – 0.1% Applied Micro Circuits Corp. Exercise Price: $10.00, Expiration Date: May 17, 2014 $ 56 Exercise Price: $12.50, Expiration Date: May 17, 2014 Bally Technologies, Inc. 26 Exercise Price: $65.00, Expiration Date: May 17, 2014 Ciena Corp. 65 Exercise Price: $19.00, Expiration Date: June 21, 2014 CommVault Systems, Inc. 26 Exercise Price: $65.00, Expiration Date: May 17, 2014 — 13 Exercise Price: $70.00, Expiration Date: May 17, 2014 — E*TRADE Financial Corp. 65 Exercise Price: $21.00, Expiration Date: May 17, 2014 Eagle Materials, Inc. 52 Exercise Price: $80.00, Expiration Date: May 17, 2014 32 Exercise Price: $85.00, Expiration Date: May 17, 2014 26 Exercise Price: $87.50, Expiration Date: May 17, 2014 EnerSys, Inc. 26 Exercise Price: $65.00, Expiration Date: May 17, 2014 13 Exercise Price: $65.00, Expiration Date: June 21, 2014 Integrated Silicon Solution, Inc. 39 Exercise Price: $15.00, Expiration Date: May 17, 2014 JDS Uniphase Corp. Exercise Price: $13.00, Expiration Date: May 17, 2014 32 Exercise Price: $14.00, Expiration Date: May 17, 2014 KAR Auction Services, Inc. 25 Exercise Price: $30.00, Expiration Date: May 17, 2014 LinnCo LLC 65 Exercise Price: $28.00, Expiration Date: May 17, 2014 Quanex Building Products Corp. 38 Exercise Price: $20.00, Expiration Date: June 21, 2014 Tempur Sealy International, Inc. 26 Exercise Price: $48.00, Expiration Date: May 17, 2014 Teradyne, Inc. 39 Exercise Price: $19.00, Expiration Date: May 17, 2014 — 64 Exercise Price: $20.00, Expiration Date: May 17, 2014 U.S. Silica Holdings, Inc. 39 Exercise Price: $41.00, Expiration Date: May 17, 2014 65 Exercise Price: $42.00, Expiration Date: May 17, 2014 Ultratech, Inc. Exercise Price: $25.00, Expiration Date: May 17, 2014 22 Palmer Square Absolute Return Fund SCHEDULE OF INVESTMENTS - Continued As of April 30, 2014 Number of Contracts Value PURCHASED OPTIONS CONTRACTS (Continued) CALL OPTIONS (Continued) EQUITY (Continued) Ultratech, Inc. (Continued) 64 Exercise Price: $30.00, Expiration Date: May 17, 2014 $ TOTAL CALL OPTIONS (Cost $201,589) PUT OPTIONS – 0.0% EQUITY – 0.0% Emerge Energy Services LP 13 Exercise Price: $65.00, Expiration Date: May 17, 2014 EZchip Semiconductor Ltd. (Israel) 17 Exercise Price: $23.00, Expiration Date: May 17, 2014 51 Exercise Price: $24.00, Expiration Date: May 17, 2014 64 Exercise Price: $25.00, Expiration Date: May 17, 2014 Finisar Corp. 32 Exercise Price: $27.00, Expiration Date: May 17, 2014 36 Exercise Price: $28.00, Expiration Date: May 17, 2014 Exercise Price: $25.00, Expiration Date: June 21, 2014 iShares iBoxx $High Yield Corporate Bond ETF Exercise Price: $90.00, Expiration Date: June 21, 2014 iShares Russell 2000 ETF 39 Exercise Price: $110.00, Expiration Date: June 21, 2014 Lam Research Corp. 52 Exercise Price: $52.50, Expiration Date: May 17, 2014 Market Vectors Semiconductor ETF 39 Exercise Price: $44.00, Expiration Date: May 17, 2014 Powershares QQQ Trust Series 1 39 Exercise Price: $85.63, Expiration Date: June 21, 2014 SPDR S&P Retail ETF 19 Exercise Price: $84.00, Expiration Date: May 17, 2014 Titan International, Inc. 64 Exercise Price: $17.50, Expiration Date: May 17, 2014 Unisys Corp. 52 Exercise Price: $28.00, Expiration Date: May 17, 2014 TOTAL PUT OPTIONS (Cost $181,339) TOTAL PURCHASED OPTIONS CONTRACTS (Cost $382,928) TOTAL INVESTMENTS – 89.5% (Cost $255,182,579) 23 Palmer Square Absolute Return Fund SCHEDULE OF INVESTMENTS - Continued As of April 30, 2014 Other Assets in Excess of Liabilities – 10.5% $ TOTAL NET ASSETS – 100.0% $ Principal Amount Value SECURITIES SOLD SHORT – (19.6)% BONDS – (8.6)% CORPORATE – (2.5)% BASIC MATERIALS – (0.2)% $ ) Alcoa, Inc. 6.150%, 8/15/2020 $ ) CONSUMER, CYCLICAL – (0.5)% ) Interface, Inc. 7.625%, 12/1/20182 ) ) Petco Holdings, Inc. 8.500%, 10/15/20172, 4 ) ) CONSUMER, NON-CYCLICAL – (1.1)% ) ADT Corp. 6.250%, 10/15/20214 ) ) BI-LO LLC / BI-LO Finance Corp. 8.625%, 9/15/20182, 4 ) ) ConvaTec Finance International S.A. (Luxembourg) 8.250%, 1/15/20192, 3, 4 ) ) DJO Finance LLC / DJO Finance Corp. 7.750%, 4/15/20182 ) ) HealthSouth Corp. 5.750%, 11/1/20242 ) ) INDUSTRIAL – (0.2)% ) Berry Plastics Corp. 9.500%, 5/15/20182 ) TECHNOLOGY – (0.1)% ) SunGard Data Systems, Inc. 6.625%, 11/1/20192 ) UTILITIES – (0.4)% ) Calpine Corp. 7.875%, 1/15/20232, 4 ) TOTAL CORPORATE (Proceeds $7,262,064) ) 24 Palmer Square Absolute Return Fund SCHEDULE OF INVESTMENTS - Continued As of April 30, 2014 Principal Amount Value SECURITIES SOLD SHORT (Continued) BONDS (Continued) MORTGAGE-BACKED SECURITIES – (1.8)% $ ) Fannie Mae Pool 4.000%, 5/15/20417 $ ) TOTAL MORTGAGE-BACKED SECURITIES (Proceeds $5,207,617) ) U.S. GOVERNMENT – (4.3)% ) United States Treasury Note 0.250%, 9/30/2015 ) TOTAL U.S. GOVERNMENT (Proceeds $12,471,680) ) TOTAL BONDS (Proceeds $24,941,361) ) Number of Shares COMMON STOCKS – (5.2)% BASIC MATERIALS – (0.1)% ) ArcelorMittal (Luxembourg)3 ) ) B2Gold Corp. (Canada)*3 ) ) Horsehead Holding Corp.* ) ) Sesa Sterlite Ltd. - ADR (India)3 ) ) Stillwater Mining Co.* ) ) COMMUNICATIONS – (0.5)% ) Blucora, Inc.* ) ) Ciena Corp.* ) ) Ctrip.com International Ltd. - ADR (China)*3 ) ) Equinix, Inc.* ) ) EZchip Semiconductor Ltd. (Israel)*3 ) ) HomeAway, Inc.* ) ) Iridium Communications, Inc.* ) ) Qihoo 360 Technology Co., Ltd. - ADR (China)*3 ) ) SINA Corp. (China)*3 ) ) SouFun Holdings Ltd. - ADR (China)3 ) ) Time Warner Cable, Inc. ) ) Time Warner, Inc. ) ) VeriSign, Inc.* ) ) Vipshop Holdings Ltd. - ADR (China)*3 ) ) WebMD Health Corp.* ) ) Yahoo!, Inc.* ) ) Yandex N.V. - Class A (Netherlands)*3 ) ) 25 Palmer Square Absolute Return Fund SCHEDULE OF INVESTMENTS - Continued As of April 30, 2014 Number of Shares Value SECURITIES SOLD SHORT (Continued) COMMON STOCKS (Continued) CONSUMER, CYCLICAL – (1.2)% ) American Woodmark Corp.* $ ) ) Bob Evans Farms, Inc. ) ) Callaway Golf Co. ) ) Casey's General Stores, Inc. ) ) Chico's FAS, Inc. ) ) Home Depot, Inc. ) ) Iconix Brand Group, Inc.* ) ) KB Home ) ) Lennar Corp. - Class A ) ) Lowe's Cos., Inc. ) ) Meritage Homes Corp.* ) ) Meritor, Inc.* ) ) Navistar International Corp.* ) ) Ryland Group, Inc. ) ) Skechers U.S.A., Inc. - Class A* ) ) Standard Pacific Corp.* ) ) Target Corp. ) ) Tesla Motors, Inc.* ) ) United Continental Holdings, Inc.* ) ) WESCO International, Inc.* ) ) CONSUMER, NON-CYCLICAL – (0.9)% ) Abaxis, Inc.* ) ) Albany Molecular Research, Inc.* ) ) Alere, Inc.* ) ) AMAG Pharmaceuticals, Inc.* ) ) Ascent Capital Group, Inc. - Class A* ) ) Bunge Ltd.3 ) ) Chiquita Brands International, Inc.* ) ) Cubist Pharmaceuticals, Inc.* ) ) Dr. Pepper Snapple Group, Inc. ) ) Emerge Energy Services LP ) ) HealthSouth Corp. ) ) Illumina, Inc.* ) ) Incyte Corp. Ltd.* ) ) Jarden Corp.* ) ) Medicines Co.* ) ) Monro Muffler Brake, Inc. ) ) Omnicare, Inc. ) ) PHH Corp.* ) ) Post Holdings, Inc.* ) ) ServiceSource International, Inc.* ) 26 Palmer Square Absolute Return Fund SCHEDULE OF INVESTMENTS - Continued As of April 30, 2014 Number of Shares Value SECURITIES SOLD SHORT (Continued) COMMON STOCKS (Continued) CONSUMER, NON-CYCLICAL (Continued) ) Spectrum Pharmaceuticals, Inc.* $ ) ) Theravance, Inc.* ) ) Universal Corp. ) ) Vector Group Ltd. ) ) Wright Medical Group, Inc.* ) ) DIVERSIFIED – 0.0% ) Leucadia National Corp. ) ENERGY – (0.4)% ) Alon USA Energy, Inc. ) ) BPZ Resources, Inc.* ) ) Chesapeake Energy Corp. ) ) Cobalt International Energy, Inc.* ) ) Emerald Oil, Inc.* ) ) Energy XXI Bermuda Ltd. (Bermuda)3 ) ) Goodrich Petroleum Corp.* ) ) Green Plains, Inc. ) ) JinkoSolar Holding Co., Ltd. - ADR (China)*3 ) ) McDermott International, Inc.*3 ) ) Newpark Resources, Inc.* ) ) Penn Virginia Corp.* ) ) Sanchez Energy Corp.* ) ) SandRidge Energy, Inc.* ) ) SolarCity Corp.* ) ) Vantage Drilling Co.*3 ) ) FINANCIAL – (0.6)% ) Affiliated Managers Group, Inc.* ) ) Alexandria Real Estate Equities, Inc. - REIT ) ) American Residential Properties, Inc. - REIT* ) ) AmTrust Financial Services, Inc. ) ) Bank of America Corp. ) ) DFC Global Corp.* ) ) Encore Capital Group, Inc.* ) ) Forest City Enterprises, Inc. - Class A* ) ) Forestar Group, Inc.* ) ) Health Care REIT, Inc. - REIT ) ) iStar Financial, Inc. - REIT* ) ) KeyCorp ) ) Meadowbrook Insurance Group, Inc. ) 27 Palmer Square Absolute Return Fund SCHEDULE OF INVESTMENTS - Continued As of April 30, 2014 Number of Shares Value SECURITIES SOLD SHORT (Continued) COMMON STOCKS (Continued) FINANCIAL (Continued) (1 ) MetLife, Inc. $ ) ) MGIC Investment Corp.* ) ) OFG Bancorp (Puerto Rico)3 ) ) Portfolio Recovery Associates, Inc.* ) ) Radian Group, Inc. ) ) Ramco-Gershenson Properties Trust - REIT ) ) Walter Investment Management Corp.* ) ) Wintrust Financial Corp. ) ) WisdomTree Investments, Inc.* ) ) INDUSTRIAL – (0.8)% ) Aegean Marine Petroleum Network, Inc. (Greece)3 ) ) Cemex S.A.B. de C.V. - ADR (Mexico)*3 ) ) Comfort Systems USA, Inc. ) ) Fluidigm Corp.* ) ) Fluor Corp. ) ) GATX Corp. ) ) General Cable Corp. ) ) Heartland Express, Inc. ) ) Layne Christensen Co.* ) ) Owens Corning ) ) TTM Technologies, Inc.* ) ) USG Corp.* ) ) UTi Worldwide, Inc.3 ) ) Vishay Intertechnology, Inc. ) ) Werner Enterprises, Inc. ) ) TECHNOLOGY – (0.7)% ) Allscripts Healthcare Solutions, Inc.* ) ) Ambarella, Inc.*3 ) ) Bottomline Technologies de, Inc.* ) ) Cadence Design Systems, Inc.* ) ) Citrix Systems, Inc.* ) ) Cornerstone OnDemand, Inc.* ) ) Dealertrack Technologies, Inc.* ) ) GT Advanced Technologies, Inc.* ) ) Lam Research Corp.* ) ) Medidata Solutions, Inc.* ) ) Microchip Technology, Inc. ) ) Proofpoint, Inc.* ) ) SanDisk Corp. ) ) ServiceNow, Inc.* ) 28 Palmer Square Absolute Return Fund SCHEDULE OF INVESTMENTS - Continued As of April 30, 2014 Number of Shares Value SECURITIES SOLD SHORT (Continued) COMMON STOCKS (Continued) TECHNOLOGY (Continued) ) Spansion, Inc. - Class A* $ ) ) SunEdison, Inc.* ) ) Take-Two Interactive Software, Inc.* ) ) Workday, Inc. - Class A* ) ) TOTAL COMMON STOCKS (Proceeds $14,623,776) ) EXCHANGE-TRADED FUNDS – (5.8)% ) Consumer Staples Select Sector SPDR Fund ) ) Industrial Select Sector SPDR Fund ) ) iShares iBoxx $High Yield Corporate Bond ETF ) ) iShares Russell 2000 ETF ) ) Market Vectors Semiconductor ETF ) ) Materials Select Sector SPDR Fund ) ) SPDR S&P Retail ETF ) ) Technology Select Sector SPDR Fund ) TOTAL EXCHANGE-TRADED FUNDS (Proceeds $16,731,048) ) TOTAL SECURITIES SOLD SHORT (Proceeds $56,296,185) $ ) Number of Contracts WRITTEN OPTIONS CONTRACTS – 0.0% CALL OPTIONS – 0.0% EQUITY – 0.0% Bally Technologies, Inc. ) Exercise Price: $70.00, Expiration Date: May 17, 2014 $ ) Ciena Corp. ) Exercise Price: $21.00, Expiration Date: June 21, 2014 ) CommVault Systems, Inc. ) Exercise Price: $75.00, Expiration Date: May 17, 2014 — Eagle Materials, Inc. ) Exercise Price: $85.00, Expiration Date: May 17, 2014 ) ) Exercise Price: $90.00, Expiration Date: May 17, 2014 ) ) Exercise Price: $92.50, Expiration Date: May 17, 2014 ) ) Exercise Price: $95.00, Expiration Date: May 17, 2014 — EnerSys, Inc. ) Exercise Price: $70.00, Expiration Date: June 21, 2014 ) Quanta Services, Inc. ) Exercise Price: $36.00, Expiration Date: May 17, 2014 ) ) Exercise Price: $37.00, Expiration Date: May 17, 2014 ) 29 Palmer Square Absolute Return Fund SCHEDULE OF INVESTMENTS - Continued As of April 30, 2014 Number of Contracts Value WRITTEN OPTIONS CONTRACTS (Continued) CALL OPTIONS (Continued) EQUITY (Continued) Quanta Services, Inc. (Continued) ) Exercise Price: $38.00, Expiration Date: May 17, 2014 $ ) ) Exercise Price: $36.00, Expiration Date: June 21, 2014 ) ) Exercise Price: $37.00, Expiration Date: August 16, 2014 ) ) Exercise Price: $39.00, Expiration Date: August 16, 2014 ) Tempur Sealy International, Inc. ) Exercise Price: $55.00, Expiration Date: May 17, 2014 ) U.S. Silica Holdings, Inc. ) Exercise Price: $45.00, Expiration Date: May 17, 2014 ) ) Exercise Price: $47.00, Expiration Date: May 17, 2014 ) ) TOTAL CALL OPTIONS (Proceeds $58,247) ) PUT OPTIONS – 0.0% EQUITY – 0.0% Finisar Corp. ) Exercise Price: $21.00, Expiration Date: June 21, 2014 ) iShares iBoxx $High Yield Corporate Bond ETF ) Exercise Price: $86.00, Expiration Date: June 21, 2014 — ) TOTAL PUT OPTIONS (Proceeds $71,756) ) TOTAL WRITTEN OPTIONS CONTRACTS (Proceeds $130,003) $ ) ADR – American Depository Receipt LP – Limited Partnership PLC – Public Limited Company REIT – Real Estate Investment Trust * Non-income producing security. 1 Variable, floating or step rate security. 2 Callable. 3 Foreign security denominated in U.S. Dollars. 4 Security exempt from registration under Rule 144A of the Securities Act of 1933. These securities are restricted and may be resold in transactions exempt from registration normally to qualified institutional buyers. 30 Palmer Square Absolute Return Fund SCHEDULE OF INVESTMENTS - Continued As of April 30, 2014 5 Convertible security. 6 All or a portion of this security is segregated as collateral for securities sold short. 7 To-be-announced security. See accompanying Notes to Financial Statements. 31 Palmer Square Absolute Return Fund SCHEDULE OF INVESTMENTS - Continued As of April 30, 2014 SWAP CONTRACTS CREDIT DEFAULT SWAPS Counterparty/ Reference Entity Pay/(a) Receive Fixed Rate Fixed Rate Expiration Date Ccy Notional Amount Premium Paid (Received) Unrealized Appreciation/ (Depreciation) J.P. Morgan AK Steel Corp. Pay 6/20/19 $ $ $ ) Alcoa, Inc. Pay 6/20/19 ) Community Health Systems, Inc. Receive 6/20/19 Hertz Corp. Receive 6/20/19 Level 3 Communications, Inc. Receive 6/20/19 Markit CDX.NA High Yield Series 20 Index Pay 6/20/18 ) ) High Yield Series 22 Index Pay 6/20/19 ) ) High Yield Series 22 Index Receive 6/20/19 Staples, Inc. Pay 6/20/19 ) SunGard Data Systems, Inc. Receive 6/20/19 SUPERVALU, Inc. Pay 6/20/19 ) ) Talisman Energy, Inc. Pay 6/20/19 ) United States Steel Corp. Pay 6/20/19 ) ) TOTAL SWAP CONTRACTS $ $ ) a If Palmer Square Absolute Return Fund is paying a fixed rate, the counterparty acts as guarantor of the variable instrument.If Palmer Square Absolute Return Fund is receiving a fixed rate, Palmer Square Absolute Return Fund acts as guarantor of the variable instrument. SWAPTIONS CONTRACTS CREDIT DEFAULT SWAPTIONS CONTRACTS ON CREDIT INDICES Premium Counterparty/ Buy/Sell Exercise Expiration Notional Paid Market Description Protection Price Date Ccy Amount (Received) Value J.P. Morgan Markit CDX.NA.HY.22 Call - 5 Year Index Sell $ 6/19/14 $ $ ) $ ) Put - 5 Year Index Sell 6/19/14 ) ) Put - 5 Year Index Buy 6/19/14 TOTAL CREDIT DEFAULT SWAPTIONS CONTRACTS ON CREDIT INDICES $ $ INTEREST RATE SWAPTIONS CONTRACTS Floating Pay/Receive Counterparty/ Rate Floating Exercise Expiration Notional Premium Market Description Index Rate Rate Date Ccy Amount Paid Value J.P. Morgan Put - OTC 10-Year 3-Month USD-LIBOR-BBA Receive 7/8/16 $ $ $ TOTAL INTEREST RATE SWAPTIONS CONTRACTS $ $ 32 Palmer Square Absolute Return Fund SCHEDULE OF INVESTMENTS - Continued As of April 30, 2014 INTEREST RATE CAP OPTIONS CONTRACTS Floating Pay/Receive Counterparty/ Rate Floating Cap Expiration Notional Premium Market Description Index Rate Rate Date Ccy Amount Paid Value J.P. Morgan Put - OTC2 Year USD-LIBOR-BBA Receive 10/15/15 $ $ $ TOTAL INTEREST RATE CAP OPTIONS CONTRACTS $ $ See accompanying Notes to Financial Statements. 33 Palmer Square Absolute Return Fund SCHEDULE OF INVESTMENTS - Continued As of April 30, 2014 FUTURES CONTRACTS Number of Unrealized Contracts Expiration Value At Value At Appreciation Long (Short) Description Date Trade Date April 30, 2014 (Depreciation) 5-Year U.S. Treasury Note (CBT) June 2014 $ ) $ ) $ ) TOTAL FUTURES CONTRACTS $ ) $ ) $ ) See accompanying Notes to Financial Statements. 34 Palmer Square Absolute Return Fund SUMMARY OF INVESTMENTS As of April 30, 2014 Security Type/Sector Percent of Total Net Assets Bank Loans 3.9% Corporate Bonds Asset-Backed Securities 64.4% Corporate 11.4% Total Corporate Bonds 75.8% Common Stocks Basic Materials 0.6% Communications 1.3% Consumer, Cyclical 1.5% Consumer, Non-cyclical 1.1% Energy 0.5% Financial 0.0% Industrial 2.5% Technology 0.7% Total Common Stocks 8.2% Preferred Stocks Basic Materials 0.0% Communications 0.0% Consumer, Cyclical 0.1% Consumer, Non-cyclical 0.4% Energy 0.4% Financial 0.5% Total Preferred Stocks 1.4% Exchange-Traded Funds 0.1% Purchased Options Contracts Call Options 0.1% Put Options 0.0% Total Purchased Options Contracts 0.1% Total Investments 89.5% Other Assets in Excess of Liabilities 10.5% Total Net Assets 100.0% See accompanying Notes to Financial Statements. 35 Palmer Square Absolute Return Fund STATEMENT OF ASSETS AND LIABILITIES As of April 30, 2014 Assets: Investments, at value (cost $254,799,651) $ Purchased options contracts, at value (cost $382,928) Total investments, at value (cost $255,182,579) Purchased interest rate cap options contracts, at value (cost $46,250) Purchased swaptions contracts, at value (cost $52,760) Foreign currency, at value (cost $23,807) Cash Cash held by broker Receivables: Investment securities sold Fund shares sold Premiums paid on open swap contracts Unrealized appreciation on open swap contracts Dividends and interest Prepaid expenses Total assets Liabilities: Securities sold short, at value (proceeds $56,296,185) Written options contracts, at value (proceeds $130,003) Written swaptions contracts, at value (proceeds $27,250) Foreign currency due to custodian, at value (proceeds $2) 2 Payables: Investment securities purchased Fund shares redeemed Premiums received on open swap contracts Unrealized depreciation on open swap contracts Advisory fees Shareholder servicing fees (Note 6) Distribution fees - Class A (Note 7) Dividends and interest on securities sold short Fund accounting fees Fund administration fees Auditing fees Custody fees Transfer agent fees and expenses Chief Compliance Officer fees Variation margin Accrued other expenses Total liabilities Net Assets $ See accompanying Notes to Financial Statements. 36 Palmer Square Absolute Return Fund STATEMENT OF ASSETS AND LIABILITIES – Continued As of April 30, 2014 Components of Net Assets: Paid-in capital (par value of $0.01 per share with an unlimited number of shares authorized) $ Accumulated net investment income Accumulated net realized gain on investments, purchased options contracts, securities sold short, futures contracts, written options contracts, swaptions contracts, swap contracts, repurchase agreements, forward contracts and foreign currency transactions Net unrealized appreciation (depreciation) on: Investments Purchased options contracts ) Securities sold short ) Futures contracts, written options contracts, swaptions contracts and swap contracts ) Foreign currency translations Net Assets $ Maximum Offering Price per Share: Class I Shares: Net assets applicable to shares outstanding $ Shares of beneficial interest issued and outstanding Offering and redemption price per share $ Class A Shares: Net assets applicable to shares outstanding $ Shares of beneficial interest issued and outstanding Redemption price* Maximum sales charge (5.75% of offering price)** Maximum offering price to public $ * No sales charge applies on investments of $1 million or more, but a contingent deferred sales charge ("CDSC") of 1% will be imposed on certain redemptions of such shares within 12 months of the date of purchase. ** On sales of $50,000 or more, the sales charge will be reduced. See accompanying Notes to Financial Statements. 37 Palmer Square Absolute Return Fund STATEMENT OF OPERATIONS For the Year Ended April 30, 2014 Investment Income: Dividends (net of foreign tax withholding of $2,461) $ Interest (net of foreign tax withholding of $476) Total investment income Expenses: Advisory fees Brokerage expense Interest on securities sold short Dividends on securities sold short Fund accounting fees Administration fees Shareholder servicing fees (Note 6) Custody fees Distribution fees - Class A (Note 7) Registration fees Transfer agent fees and expenses Auditing fees Legal fees Shareholder reporting fees Chief Compliance Officer fees Miscellaneous Trustees' fees and expenses Insurance fees Total expenses Advisory fees recovered Net expenses Net investment income Realized and Unrealized Gain (Loss) on Investments, Purchased Options Contracts, Securities Sold Short, Futures Contracts, Written Options Contracts, Swaptions Contracts, Swap Contracts, Repurchase Agreements, Forward Contracts and Foreign Currency: Net realized gain (loss) on: Investments Purchased options contracts ) Securities sold short ) Futures contracts, written options contracts, swaptions contracts and swap contracts Forward foreign currency exchange contracts ) Foreign currency transactions Net realized gain Net change in unrealized appreciation/depreciation on: Investments ) Purchased options contracts Securities sold short Futures contracts, written options, swaptions contracts and swap contracts Forward foreign currency exchange contracts ) Foreign currency translations ) Net change in unrealized appreciation/depreciation ) Net realized and unrealized gain on investments, purchased options contracts, securities sold short, written options contracts, swap contracts and foreign currency Net Increase in Net Assets from Operations $ See accompanying Notes to Financial Statements. 38 Palmer Square Absolute Return Fund STATEMENTS OF CHANGES IN NET ASSETS For the For the Year Ended Year Ended April 30, 2014 April 30, 2013 Increase (Decrease) in Net Assets from: Operations: Net investment income $ $ Net realized gain (loss) on investments, purchased options contracts, securities sold short, futures contracts, written options contracts, swaptions contracts, swap contracts, repurchase agreements, forward contracts and foreign currency ) Net change in unrealized appreciation/depreciation on investments, purchased options contracts, securities sold short, futures contracts, written options contracts, swaptions contracts, swap contracts, repurchase agreements, forward contracts and foreign currency ) Net increase in net assets resulting from operations Distributions to Shareholders: From net investment income: Class I ) ) Class A ) ) From net realized gains: Class I ) − Class A ) − Total distributions to shareholders ) ) Capital Transactions: Net proceeds from shares sold: Class I Class A Reinvestment of distributions: Class I Class A Cost of shares redeemed: Class I ) ) Class A ) ) Net increase in net assets from capital transactions Total increase in net assets Net Assets: Beginning of period End of period $ $ Accumulated net investment income (loss) $ $ ) Capital Share Transactions: Shares sold: Class I Class A Shares reinvested: Class I Class A Shares redeemed: Class I ) ) Class A ) ) Net increase in capital share transactions See accompanying Notes to Financial Statements. 39 Palmer Square Absolute Return Fund STATEMENT OF CASH FLOWS For the Year Ended April 30, 2014 Increase (Decrease) in Cash Cash flows provided by (used for) operating activities: Net increase in net assets resulting from operations $ Adjustments to reconcile net increase in net assets from operations to net cash used for operating activities: Purchases of long-term portfolio investments ) Sales of long-term portfolio investments Return of capital dividends received Proceeds from securities sold short Cover short securities ) Purchase of short-term investments, net ) Increase in foreign currency ) Increase in cash held by broker ) Decrease in investment securities sold receivable Decrease in premiums paid on open swap contracts Increase in dividends and interest receivable ) Decrease in prepaid expenses Decrease in investment securities purchased ) Increase in advisory fees Decrease in premiums received on open swap contracts ) Increase in dividends and interest on securities sold short Decrease in variation margin ) Increase in accrued expenses Net amortization on investments ) Net realized gain ) Net change in unrealized appreciation/depreciation Net cash used for operating activities ) Cash flows provided by (used for) financing activities: Proceeds from shares sold Cost of shares redeemed ) Dividends paid to shareholders, net of reinvestments ) Net cash provided by financing activities Net decrease in cash ) Cash: Beginning of period End of period $ Non cash financing activities not included herein consist of $4,893,097 of reinvested dividends. See accompanying Notes to Financial Statements. 40 Palmer Square Absolute Return Fund FINANCIAL HIGHLIGHTS Class I Per share operating performance. For a capital share outstanding throughout each period. For the Period May 17, 2011* For the For the through Year Ended Year Ended April 30, 2012 April 30, 2014 April 30, 2013 (Unaudited) Net asset value, beginning of period $ $ $ Income from Investment Operations: Net investment income (loss)1 Net realized and unrealized gain (loss) on investments and foreing currency Total from investment operations Less Distributions: From net investment income − From net realized gains − − Total distributions − Net asset value, end of period $ $ $ Total return4 4.95% 1.90% (3.00)% 2 Ratios and Supplemental Data: Net assets, end of period (in thousands) $ $ $ Ratio of expenses before fees waived/recovered including interest expense and dividends on securities sold short to average net assets 2.58% 3.01% 3.72% 3 Ratio of expenses after fees waived/recovered including interest expense and dividends on securities sold short to average net assets 2.65% 2.84% 3.11% 3 Ratio of expenses after fees waived/recovered excluding interest expense and dividends on securities sold short to average net assets 2.04% 2.25% 2.25% 3 Ratio of net investment income (loss) after fees waived/recovered including interest expense and dividends on securities sold short to average net assets 2.42% 0.63% (0.88)% 3 Portfolio turnover rate 230% 5 317% 5 490% 2, 5 * Commencement of operations. 1 Based on average shares outstanding for the period. 2 Not annualized. 3 Annualized. 4 Total returns would have been lower/higher had expenses not been waived/recovered by the Advisor. Returns shown do not reflect the deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares. 5 Please note that the portfolio turnover figures shown above are calculated in accordance with Item 13 of Form N-1A which exclude cash, securities, including options, futures, and cash held against other derivatives whose maturities or expiration dates at the time of acquisition were one year or less. Also not included is notional values of certain derivative contracts. See accompanying Notes to Financial Statements. 41 Palmer Square Absolute Return Fund FINANCIAL HIGHLIGHTS Class A Per share operating performance. For a capital share outstanding throughout each period. For the Period May 17, 2011* For the For the through Year Ended Year Ended April 30, 2012 April 30, 2014 April 30, 2013 (Unaudited) Net asset value, beginning of period $ $ $ Income from Investment Operations: Net investment income (loss)1 Net realized and unrealized gain (loss) on investments and foreing currency Total from investment operations Less Distributions: From net investment income − From net realized gains − − Total distributions − Net asset value, end of period $ $ $ Total return4 4.71% 1.73% (3.30)% 2 Ratios and Supplemental Data: Net assets, end of period (in thousands) $ $ $ Ratio of expenses before fees waived/recovered including interest expense and dividends on securities sold short to average net assets 2.83% 3.26% 3.97% 3 Ratio of expenses after fees waived/recovered including interest expense and dividends on securities sold short to average net assets 2.90% 3.09% 3.36% 3 Ratio of expenses after fees waived/recovered excluding interest expense and dividends on securities sold short to average net assets 2.29% 2.50% 2.50% 3 Ratio of net investment income (loss) after fees waived/recovered including interest expense and dividends on securities sold short to average net assets 2.17% 0.38% (1.13)% 3 Portfolio turnover rate 230% 5 317% 5 490% 2, 5 * Commencement of operations. 1 Based on average shares outstanding for the period. 2 Not annualized. 3 Annualized. 4 Total returns would have been lower/higher had expenses not been waived/recovered by the Advisor. Returns shown do not include payment of sales load of 5.75% of offering price which is reduced on sales of $50,000 or more. Returns shown do not include payment of a Contingent Deferred Sales Charge (“CDSC”) of 1% on certain redemptions of Class A shares made within one year of purchase. If the sales load or CDSC were included, total returns would be lower. These returns include Rule 12b-1 fees of up to 0.25% and do not reflect the deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares. 5 Please note that the portfolio turnover figures shown above are calculated in accordance with Item 13 of Form N-1A which exclude cash, securities, including options, futures, and cash held against other derivatives whose maturities or expiration dates at the time of acquisition were one year or less. Also not included is notional values of certain derivative contracts. See accompanying Notes to Financial Statements. 42 Palmer Square Absolute Return Fund NOTES TO FINANCIAL STATEMENTS April 30, 2014 Note 1 – Organization Palmer Square Absolute Return Fund (the ‘‘Fund’’) was organized as a non-diversified series of Investment Managers Series Trust, a Delaware statutory trust (the “Trust”) which is registered as an open-end management investment company under the Investment Company Act of 1940, as amended (the “1940 Act”).The Fund’s primary investment objective is to seek capital appreciation with an emphasis on absolute (positive) returns and low correlation to the broader equity and bond markets.The Fund commenced investment operations on May 17, 2011, with two classes of shares, Class I and Class A. The shares of each class represent an interest in the same portfolio of investments of the Fund and have equal rights as to voting, redemptions, dividends and liquidation, subject to the approval of the Trustees.Income, expenses (other than expenses attributable to a specific class) and realized and unrealized gains and losses on investments are allocated to each class of shares in proportion to their relative shares outstanding.Shareholders of a class that bears distribution and service expenses under the terms of a distribution plan have exclusive voting rights to that distribution plan. Note 2 – Accounting Policies The following is a summary of the significant accounting policies consistently followed by the Fund in the preparation of its financial statements.The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America (“GAAP”) requires management to make estimates and assumptions that affect the reported amounts and disclosures in the financial statements.Actual results could differ from these estimates. (a) Valuation of Investments The Fund values equity securities at the last reported sale price on the principal exchange or in the principal over the counter (“OTC”) market in which such securities are traded, as of the close of regular trading on the NYSE on the day the securities are being valued or, if there are no sales, at the mean between the last available bid and asked prices on that day.Securities traded on the NASDAQ are valued at the NASDAQ Official Closing Price (“NOCP”).Other types of securities, including restricted securities and securities for which market quotations are not readily available, are valued at fair value as determined in accordance with procedures established in good faith by the Board of Trustees.Short-term securities with remaining maturities of sixty days or less are valued at amortized cost, which approximates market value. A Fund’s assets are valued at their fair market value.If a market quotation is not readily available for a portfolio security, the security will be valued at fair value (the amount which the Fund might reasonably expect to receive for the security upon its current sale) as determined in good faith by the Fund’s advisor, subject to review and approval by the Valuation Committee, pursuant to procedures adopted by the Board of Trustees.The actions of the Valuation Committee are subsequently reviewed by the Board at its next regularly scheduled board meeting.The Valuation Committee meets as needed.The Valuation Committee is comprised of all the Trustees, but action may be taken by any one of the Trustees. (b) Repurchase Agreements The Fund may enter into transactions with financial institutions such as banks and broker-dealers deemed to be creditworthy by the Advisor or relevant Sub-Advisor pursuant to term repurchase agreements.Pursuant to such agreements, the Fund agrees to sell (“seller”) to the other party (“buyer”) securities or financial instruments against the payment of the purchase price by buyer to seller, with a simultaneous agreement by the buyer to resell securities equivalent to such securities at a mutually agreed upon date or on demand and price (“sell/buy back transactions”).The Fund as seller is required to provide collateral to buyer equal to the value of the underlying securities of the repurchase price under the agreement.The Fund may also enter into such transactions as buyer (“buy/sell back transactions”).The repurchase price generally equals the purchase price plus negotiated interest rates.In a sell/buy back transaction, the seller transfers securities to buyer against the payment of the purchase price by buyer.On the repurchase date, buyer transfers to seller equivalent securities against the payment of the repurchase price by seller.If the counterparty defaults on its repurchase obligation, the Fund will suffer a loss to the extent that price of the underlying securities is less than the proceeds held by the counterparty.Bankruptcy or insolvency of the defaulting counterparty may cause the Fund's rights with respect to such securities or proceeds to be delayed or limited. 43 Palmer Square Absolute Return Fund NOTES TO FINANCIAL STATEMENTS - Continued April 30, 2014 (c) Foreign Currency Translation The Fund’s records are maintained in U.S. dollars.The value of securities, currencies and other assets and liabilities denominated in currencies other than U.S. dollars are translated into U.S. dollars based upon foreign exchange rates prevailing at the end of the reporting period.The currencies are translated into U.S. dollars by using the exchange rates quoted as of 4:00 PM Eastern Standard Time.Purchases and sales of investment securities, income and expenses are translated on the respective dates of such transactions. The Fund does not isolate that portion of its net realized and unrealized gains and losses on investments resulting from changes in foreign exchange rates from the impact arising from changes in market prices.Such fluctuations are included with net realized and unrealized gain or loss from investments and foreign currency. Net realized foreign currency transaction gains and losses arise from sales of foreign currencies, currency gains or losses realized between the trade and settlement dates on securities transactions, and the differences between the amounts of dividends, interest, and foreign withholding taxes recorded on the Fund’s books and the U.S. dollar equivalent of the amounts actually received or paid.Net unrealized foreign currency translation gains and losses arise from changes in the value of assets and liabilities, other than investments in securities, resulting from changes in the exchange rates. (d) Forward Foreign Currency Exchange Contracts The Fund may utilize forward foreign currency exchange contracts (“forward contracts”) under which it is obligated to exchange currencies on specified future dates at specified rates, and are subject to the translations of foreign exchange rates fluctuations.All contracts are “marked-to-market” daily and any resulting unrealized gains or losses are recorded as unrealized appreciation or depreciation on foreign currency translations.The Fund records realized gains or losses at the time the forward contract is settled.Counter-parties to these forward contracts are major U.S. financial institutions. (e) Short Sales Short sales are transactions under which the Fund sells a security it does not own.To complete such a transaction, the Fund must borrow the security to make delivery to the buyer.The Fund then is obligated to replace the security borrowed by purchasing the security at the market price at the time of replacement.The price at such time may be more or less than the price at which the security was sold by the Fund.Until the security is replaced, the Fund is required to pay the lender amounts equal to dividend or interest that accrue during the period of the loan which is recorded as an expense.To borrow the security, the Fund also may be required to pay a premium or an interest fee, which are recorded as interest expense.The proceeds of the short sale will be retained by the broker, to the extent necessary to meet margin requirements, until the short position is closed out.A gain, limited to the price at which the Fund sells the security short, or a loss, potentially unlimited in size, will be recognized upon the closing of a short sale.The Fund may not always be able to borrow a security or to close out a short position at a particular time or at an acceptable price.If the price of the borrowed security increases between the date of the short sale and the date on which the Fund replaces the security, the Fund will experience a loss.The Fund’s loss on a short sale is limited only by the maximum attainable price of the security (which could be limitless) less the price the Fund paid for the security at the time it was borrowed. 44 Palmer Square Absolute Return Fund NOTES TO FINANCIAL STATEMENTS - Continued April 30, 2014 (f) Options Contracts The Fund may write or purchase options contracts primarily to enhance the Fund’s returns and reduce volatility.In addition, the Fund may utilize options in an attempt to generate gains from option premiums or to reduce overall portfolio risk.When the Fund writes or purchases an option, an amount equal to the premium received or paid by the Fund is recorded as a liability or an asset and is subsequently adjusted to the current market value of the option written or purchased.Premiums received or paid from writing or purchasing options which expire unexercised are treated by the Fund on the expiration date as realized gains or losses.The difference between the premium and the amount paid or received on effecting a closing purchase or sale transaction, including brokerage commissions, is also treated as a realized gain or loss.If an option is exercised, the premium paid or received is added to the cost of the purchase or proceeds from the sale in determining whether the Fund has realized a gain or a loss on investment transactions.The Fund, as a writer of an option, may have no control over whether the underlying securities may be sold (call) or purchased (put) and as a result bears the market risk of an unfavorable change in the price of the security underlying the written option.The Fund, as a purchaser of an option, bears the risk that the counterparties to the option may not have the ability to meet the terms of the option contracts. The Fund may also enter into the purchase or sale of related caps, floors and collars.The Fund may enter into these transactions to preserve a return or spread on a particular investment or portion of its portfolio, to protect against currency fluctuations or to protect against any increase in the price of securities it anticipates purchasing at a later date.Swaps may be used in conjunction with other instruments to offset interest rate, currency or other underlying risks.For example, interest rate swaps may be offset with "caps," "floors" or "collars".A "cap" is essentially a call option which places a limit on the amount of floating rate interest that must be paid on a certain principal amount.A "floor" is essentially a put option which places a limit on the minimum amount that would be paid on a certain principal amount.A "collar" is essentially a combination of a long cap and a short floor where the limits are set at different levels. Transactions in written options contracts for the year ended April 30, 2014 were as follows: Number of Contracts Premiums Received Outstanding at May 1, 2013 $ Written Terminated in closing purchasing transactions ) ) Expired ) ) Exercised ) ) Outstanding at April 30, 2014 $ Transactions in written swaptions contracts for the year ended April 30, 2014 were as follows: Notional Value of Contracts Premiums Received Outstanding at May 1, 2013 $ Written Terminated in closing purchasing transactions ) ) Expired ) ) Exercised ) ) Outstanding at April 30, 2014 $ 45 Palmer Square Absolute Return Fund NOTES TO FINANCIAL STATEMENTS - Continued April 30, 2014 (g) Stock Index Futures The Fund may invest in stock index futures as a substitute for a comparable market position in the underlying securities.A stock index future obligates the seller to deliver (and the purchaser to accept), effectively, an amount of cash equal to a specific dollar amount times the difference between the value of a specific stock index at the close of the last trading day of the contract and the price at which the agreement is made.No physical delivery of the underlying stocks in the index is made.Initial margin deposits required upon entering into futures contracts are satisfied by the segregation of specific securities or cash as collateral for the account of the broker (the Fund’s agent in acquiring the futures position).During the period the futures contracts are open, changes in the value of the contracts are recognized as unrealized gains or losses by “marking to market” on a daily basis to reflect the market value of the contracts at the end of each day’s trading.Variation margin payments are received or made depending upon whether unrealized gains or losses are incurred.When the contracts are closed, the Fund recognizes a realized gain or loss equal to the difference between the proceeds from, or cost of, the closing transaction and the Fund’s basis in the contract.Risks of entering into futures contracts include the possibility that a change in the value of the contract may not correlate with the changes in the value of the underlying instruments.The purchase of a futures contract involves the risk that the Fund could lose more than the original margin deposit required to initiate the futures transaction.Finally, the risk exists that losses could exceed amounts disclosed on the Statement of Assets and Liabilities.There is minimal counterparty credit risk involved in entering into futures contracts since they are exchange-traded instruments and the exchange’s clearinghouse, as counterparty to all exchange-traded futures, guarantees the futures against default. (h) Exchange Traded Notes Exchange Traded Notes (“ETNs”) are debt securities that combine certain aspects of Exchange Traded Funds (“ETFs”) and bonds.ETNs are not investment companies and thus are not regulated under the 1940 Act.ETNs, like ETFs, are traded on stock exchanges and generally track specified market indices, and their value depends on the performance of the underlying index and the credit rating of the issuer.ETNs may be held to maturity, but unlike bonds there are no periodic interest payments and principal is not protected. (i) Total Return Swap Contracts The Fund may enter into total return swap contracts, which are arrangements to exchange a market linked return for a periodic payment, both based on a notional principal amount to hedge sector exposure and to manage exposure to specific sectors or industries and to gain exposure to specific markets/countries and to specific sectors/industries.To the extent that the total return of the security, index or other financial measure underlying the transaction exceeds or falls short of the offsetting interest rate obligation, the Fund will receive a payment from or make a payment to the counterparty.Total return swap contracts are marked to market daily based upon quotations from market makers and the change, if any, is recorded as an unrealized gain or loss.Payments received or made are recorded as realized gains or losses.The risk of loss under a swap contract may exceed the amount recorded as an asset or a liability on the Statement of Assets and Liabilities.The Fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or in the price of the underlying security or index, the possibility that there is no liquid market for these agreements or that the counterparty may default on its obligation to perform.The Fund’s maximum risk of loss from counterparty risk is the fair value of the contract. (j) Credit Default Swap Contracts The Fund may enter into credit default swap agreements to hedge credit and market risk and to gain exposure on individual names and/or baskets of securities.In a credit default contract, the protection buyer typically makes an up front payment and a periodic stream of payments to a counterparty, the protection seller, in exchange for the right to receive a contingent payment upon the occurrence of a credit event on the reference obligation or all other equally ranked obligations of the reference entity.Credit events are contract specific but may include bankruptcy, failure to pay, restructuring and obligation acceleration.An upfront payment received by the Fund, as the protection seller, is recorded as a liability on the Fund’s books.An upfront payment made by the Fund, as the protection buyer, is recorded as an asset on the Fund’s books.Periodic payments received or paid by the Fund are recorded as realized gains or losses.The credit default contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss.Upon the occurrence of a credit event, the difference between the par value and market value of the reference obligation, net of any proportional amount of the upfront payment, is recorded as a realized gain or loss. 46 Palmer Square Absolute Return Fund NOTES TO FINANCIAL STATEMENTS - Continued April 30, 2014 In addition to bearing the risk that the credit event will occur, the Fund could be exposed to market risk due to unfavorable changes in interest rates or in the price of the underlying security or index or the possibility that the Fund may be unable to close out its position at the same time or at the same price as if it had purchased the underlying reference obligations.The Fund’s maximum risk of loss from counterparty risk, either as the protection seller or as the protection buyer, is the fair value of the contract. (k) Interest Rate Swap Contracts The Fund may enter into interest rate swap contracts, which are arrangements between two parties to exchange cash flows based on a notional principal amount, to hedge interest rates and gain exposure on interest rates.An interest rate swap can be purchased or sold with an upfront premium.An upfront payment received by the Fund is recorded as a liability on the Fund’s books.An upfront payment made by the Fund is recorded as an asset on the Fund’s books.Interest rate swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss.Payments received or made are recorded as realized gains or losses.The Fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or if the counterparty defaults on its obligation to perform.The Fund’s maximum risk of loss from counterparty risk is the fair value of the contract. (l) Currency Swap Contracts The Fund may enter into currency swap agreements, which are similar to interest rate swaps except that they involve multiple currencies.The Fund may enter into a currency swap when it has exposure to one currency and desires exposure to a different currency.Typically the interest rates that determine the currency swap payments are fixed, although occasionally one or both parties may pay a floating rate of interest.Unlike an interest rate swap, however, the principal amounts are exchanged at the beginning of the contract and returned at the end of the contract.In addition to paying and receiving amounts at the beginning and termination of the agreements, both sides will also have to pay in full periodically based upon the currency they have borrowed.Change in foreign exchange rates and changes in interest rates, as described above, may negatively affect currency swaps. (m) Other The Fund may purchase participations in commercial loans.Such investments may be secured or unsecured.Loan participations typically represent direct participation, together with other parties, in a loan to a corporate borrower, and generally are offered by banks or other financial institutions or lending syndicates.The Fund may participate in such syndications, or can buy part of a loan, becoming a part lender.When purchasing indebtedness and loan participations, the Fund assumes the credit risk associated with the corporate borrower and may assume the credit risk associated with an interposed bank or other financial intermediary.The indebtedness and loan participations in which the Fund intends to invest may not be rated by any nationally recognized rating service. In addition, the Fund may enter into, or acquire participations in, delayed funding loans and revolving credit facilities.Delayed funding loans and revolving credit facilities are borrowing arrangements in which the lender agrees to make loans up to a maximum amount upon demand by the borrower during a specified term.A revolving credit facility differs from a delayed funding loan in that as the borrower repays the loan, an amount equal to the repayment may be borrowed again during the term of the revolving credit facility.Delayed funding loans and revolving credit facilities usually provide for floating or variable rates of interest.These commitments may have the effect of requiring the Fund to increase its investment in a company at a time when it might not otherwise decide to do so (including at a time when the company's financial condition makes it unlikely that such amounts will be repaid).To the extent that the Fund is committed to advance additional funds, it will at all-times segregate or "earmark" liquid assets, in an amount sufficient to meet such commitments. 47 Palmer Square Absolute Return Fund NOTES TO FINANCIAL STATEMENTS - Continued April 30, 2014 (n) Counterparty Risks The Fund may be exposed to counterparty risk on institution or other entity with which the Fund has unsettled or open transactions.Although the Fund expects to enter into transactions only with counterparties believed by the Advisor or relevant Sub-Advisor to be creditworthy, there can be no assurance that a counterparty will not default and that the Fund will not sustain a loss on a transaction as a result.The Fund is subject to the risk that issuers of the instruments in which it invests and trades may default on their obligations, and that certain events may occur that have an immediate and significant adverse effect on the value of those instruments. The Fund is subject to various Master Agreements, which govern the terms of certain transactions with select counterparties.The Master Agreements reduce the counterparty risk associated with relevant transactions by specifying credit protection mechanisms and providing standardization that improves legal certainty.Master Agreements can also help limit counterparty risk by specifying collateral posting arrangements at pre-arranged exposure levels.Under the Master Agreement, collateral is routinely transferred if the total net exposure to certain transactions (net of existing collateral already in place) governed under the relevant master agreement with a counterparty in a given account exceeds a specified threshold. The Master Repurchase Agreement governs transactions between the Fund and the counterparty.The Master Repurchase Agreement maintains provisions for, among other things, initiation, income payments, events of default, and maintenance of collateral for Repurchase Agreements. International Swaps and Derivatives Association, Inc. Master Agreement (“ISDA Master Agreements”) govern OTC financial derivative transactions entered into by the Fund and those counterparties.The ISDA Master Agreements maintain provisions for general obligations, representations, agreements, collateral and events of default or termination.Events of termination include conditions that may entitle counterparties to elect to terminate early and cause settlement of all outstanding transactions under the applicable ISDA Master Agreement. (o) Securities Lending The Fund may engage in securities lending.The loans are secured by collateral.During the term of the loan, the Fund will continue to receive any interest, dividends or amounts on the loaned securities while receiving interest on the investment of the cash collateral.The cash collateral is maintained on the Fund's behalf.Loans are subject to termination at the option of the borrower of the security.Upon termination of the loan, the borrower will return to the lender securities identical to the loaned securities.The Fund may pay reasonable administrative and custodial fees in connection with a loan of its securities and may share the interest and/or fees earned on the collateral with the borrower.The Fund bears the risk of delay in recovery of, or even loss of rights in, the securities loaned should the borrower of the securities fail financially. As of April 30, 2014, the Fund had no securities on loan. 48 Palmer Square Absolute Return Fund NOTES TO FINANCIAL STATEMENTS - Continued April 30, 2014 (p) Investment Transactions, Investment Income and Expenses Investment transactions are accounted for on the trade date.Realized gains and losses on investments are determined on the identified cost basis.Dividend income is recorded net of applicable withholding taxes on the ex-dividend date and interest income is recorded on an accrual basis.Withholding taxes on foreign dividends have been provided for in accordance with the company’s understanding of the applicable country’s tax rules and rates.Discounts or premiums on debt securities are accreted or amortized to interest income over the lives of the respective securities using the effective interest method.Income and expenses of the Fund are allocated on a pro rata basis to each class of shares, except for distribution and service fees which are unique to each class of shares.Expenses incurred by the Trust with respect to more than one fund are allocated in proportion to the net assets of each fund except where allocation of direct expenses to each fund or an alternative allocation method can be more appropriately made. In conjunction with the use of short sales, futures contracts, or swap contracts, the Fund may be required to maintain collateral in various forms.At April 30, 2014 such collateral is denoted in the Fund’s Schedule of Investments and Statement of Assets and Liabilities.Also in conjunction with the use of short sales, options, futures contracts, or swap contracts, the Fund, when appropriate, utilizes a segregated margin deposit account with the counterparty.At April 30, 2014 these segregated margin deposit accounts are denoted in the Fund’s Statement of Assets and Liabilities. (q) Federal Income Taxes The Fund intends to comply with the requirements of Subchapter M of the Internal Revenue Code applicable to regulated investment companies and to distribute substantially all of its net investment income and any net realized gains to its shareholders.Therefore, no provision is made for federal income or excise taxes.Due to the timing of dividend distributions and the differences in accounting for income and realized gains and losses for financial statement and federal income tax purposes, the fiscal year in which amounts are distributed may differ from the year in which the income and realized gains and losses are recorded by the Fund. Accounting for Uncertainty in Income Taxes (the “Income Tax Statement”) requires an evaluation of tax positions taken (or expected to be taken) in the course of preparing a Fund’s tax returns to determine whether these positions meet a “more-likely-than-not” standard that, based on the technical merits, have a more than fifty percent likelihood of being sustained by a taxing authority upon examination.A tax position that meets the “more-likely-than-not” recognition threshold is measured to determine the amount of benefit to recognize in the financial statements.The Fund recognizes interest and penalties, if any, related to unrecognized tax benefits as income tax expense in the Statement of Operations. The Income Tax Statement requires management of the Fund to analyze tax positions taken in the prior three open tax years, if any, and tax positions expected to be taken in the Fund’s current tax year, as defined by the IRS statute of limitations for all major jurisdictions, including federal tax authorities and certain state tax authorities.As of and during the year ended April 30, 2014, the Fund did not have a liability for any unrecognized tax benefits.The Fund has no examination in progress and is not aware of any tax positions for which it is reasonably possible that the total amounts of unrecognized tax benefits will significantly change in the next twelve months. (r) Distributions to Shareholders The Fund will make distributions of net investment income semi-annually and capital gains, if any, at least annually.Distributions to shareholders are recorded on the ex-dividend date.The amount and timing of distributions are determined in accordance with federal income tax regulations, which may differ from GAAP. 49 Palmer Square Absolute Return Fund NOTES TO FINANCIAL STATEMENTS - Continued April 30, 2014 The character of distributions made during the year from net investment income or net realized gains may differ from the characterization for federal income tax purposes due to differences in the recognition of income, expense and gain (loss) items for financial statement and tax purposes.Where appropriate, reclassifications between net asset accounts are made for such differences that are permanent in nature. Note 3 – Investment Advisory and Other Agreements The Trust, on behalf of the Fund, entered into an Investment Advisory Agreement (the “Agreement”) with Palmer Square Capital Management LLC (the “Advisor”).Under the terms of the Agreement, the Fund pays a monthly investment advisory fee to the Advisor at the annual rate of 1.35% of the Fund’s average daily net assets.Prior to November 1, 2013, the Fund paid a monthly investment advisory fee to the Advisor at an annual rate of 1.75% of the Fund’s average daily net assets.The Advisor has contractually agreed to waive its fees and/or pay for operating expenses of the Fund to ensure that total annual fund operating expenses (excluding any acquired fund fees and expenses (as determined in accordance with Form N-1A), interest, taxes, dividends and interest expenses on short positions, brokerage commissions and extraordinary expenses such as litigation expenses) do not exceed 1.85% and 2.10% of the average daily net assets of the Fund's Class I shares and Class A shares, respectively.This agreement is effective until August 31, 2014, and may be terminated by the Trust’s Board of Trustees.Prior to November 1, 2013, the Advisor has contractually agreed to waive its fees and/or pay for operating expenses of the Fund to ensure that total annual fund operating expenses do not exceed 2.25% and 2.50% of the average daily net assets of the Fund's Class I shares and Class A shares, respectively. For the year ended April 30, 2014, the Advisor recovered $177,836 of previously waived advisory fees.The Advisor may recover from the Fund fees and expenses previously waived and/or absorbed if the Fund’s expense ratio, including the recovered expenses, falls below the expense limit at which the expenses were waived.The Advisor is permitted to seek reimbursement from the Fund for a period of three fiscal years following the fiscal year in which such reimbursements occurred.At April 30, 2014, the amount of these potentially recoverable expenses was $647,084.The Advisor may recapture all or a portion of this amount no later than April 30, of the years stated below: $ The Advisor invests a portion of the Fund’s assets in securities and other instruments directly.The Advisor allocates a portion of the Fund’s assets to investment managers (“sub-advisors”), subject to overall monitoring by the Advisor.The Advisor compensates each sub-advisor out of the investment advisory fees the Advisor receives from the Fund. IMST Distributors, LLC serves as the Fund’s distributor; UMB Fund Services, Inc. (“UMBFS”) serves as the Fund’s fund accountant, transfer agent and co-administrator; and Mutual Fund Administration Corporation (“MFAC”) serves as the Fund’s other co-administrator. JP Morgan Chase Bank, N.A. serves as the Fund’s custodian. Certain trustees and officers of the Trust are employees of UMBFS or MFAC.The Fund does not compensate trustees and officers affiliated with the Fund’s co-administrators.For the year ended April 30, 2014, the Fund’s allocated fees incurred for Trustees who are not affiliated with the Fund’s co-administrators are reported on the Statement of Operations. Cipperman & Co. provides Chief Compliance Officer (“CCO”) services to the Trust.The Fund’s allocated fees incurred for CCO services for the year ended April 30, 2014, are reported on the Statement of Operations. 50 Palmer Square Absolute Return Fund NOTES TO FINANCIAL STATEMENTS - Continued April 30, 2014 Note 4 – Federal Income Taxes At April 30, 2014, the cost of securities on a tax basis and gross unrealized appreciation and depreciation on investments for federal income tax purposes were as follows: Cost of investments $ Gross unrealized appreciation $ Gross unrealized depreciation ) Net unrealized appreciation on investments $ The difference between cost amounts for financial statement and federal income tax purposes is due primarily to timing differences in recognizing certain gains and losses in security transactions. GAAP requires that certain components of net assets be reclassified between financial and tax reporting.These reclassifications have no effect on net assets or net asset value per share.For the year ended April 30, 2014, permanent differences in book and tax accounting have been reclassified to paid-in capital, accumulated net investment income/loss and accumulated net realized gain/loss as follows: Increase (Decrease) Paid-in Capital Accumulated Net Investment Income/Loss Accumulated Net Realized Gain/Loss As of April 30, 2014, the components of accumulated earnings (deficit) on a tax basis were as follows: Undistributed ordinary income $ Undistributed long-term capital gains Accumulated earnings Accumulated capital and other losses - Other accumulated losses ) Unrealized appreciation on investments Tax accumulated earnings $ The Fund utilized $1,049,542 of its capital loss carryforwards during the year ended April 30, 2014. 51 Palmer Square Absolute Return Fund NOTES TO FINANCIAL STATEMENTS - Continued April 30, 2014 The tax character of distributions paid during the fiscal years ended April 30, 2014 and April 30, 2013 were as follows: Distributions paid from: Ordinary income $ $ Long-term capital gains - Total distributions paid $ $ Note 5 – Investment Transactions For the year ended April 30, 2014, purchases and sales of investments, proceeds from securities sold short and cover short securities, excluding short-term investments, forward contracts, futures contracts, options and swap contracts, were $439,507,727 and $424,843,735 respectively.Proceeds from securities sold short and cover short securities were $207,592,317 and $200,102,532, respectively. Note 6 – Shareholder Servicing Plan The Trust, on behalf of the Fund, has adopted a Shareholder Servicing Plan to pay a fee at an annual rate of up to 0.25% of average daily net assets of shares serviced by shareholder servicing agents who provide administrative and support services to their customers. For the year ended April 30, 2014, shareholder servicing fees incurred are disclosed on the Statement of Operations. Note 7 – Distribution Plan The Trust, on behalf of the Fund, has adopted a Distribution Plan (the “Plan”) pursuant to Rule 12b-1 under the 1940 Act that allows the Fund to pay distribution fees for the sale and distribution of its Class A shares.The Plan provides for the payment of distribution fees at the annual rate of up to 0.25% of average daily net assets attributable to Class A shares. For the year ended April 30, 2014, distribution fees incurred with respect to Class A shares are disclosed on the Statement of Operations. Note 8 – Indemnifications In the normal course of business, the Fund enters into contracts that contain a variety of representations which provide general indemnifications.The Fund’s maximum exposure under these arrangements is unknown, as this would involve future claims that may be made against the Fund that have not yet occurred.However, the Fund expects the risk of loss to be remote. Note 9 – Fair Value Measurements and Disclosure Fair Value Measurements and Disclosures defines fair value, establishes a framework for measuring fair value in accordance with GAAP, and expands disclosure about fair value measurements.It also provides guidance on determining when there has been a significant decrease in the volume and level of activity for an asset or a liability, when a transaction is not orderly, and how that information must be incorporated into a fair value measurement. 52 Palmer Square Absolute Return Fund NOTES TO FINANCIAL STATEMENTS - Continued April 30, 2014 Under Fair Value Measurements and Disclosures, various inputs are used in determining the value of the Fund’s investments.These inputs are summarized into three broad Levels as described below: · Level 1 – Unadjusted quoted prices in active markets for identical assets or liabilities that the Fund has the ability to access. · Level 2 – Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly.These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. · Level 3 – Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Fund’s own assumptions about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The availability of observable inputs can vary from security to security and is affected by a wide variety of factors, including, for example, the type of security, whether the security is new and not yet established in the marketplace, the liquidity of markets, and other characteristics particular to the security.To the extent that valuation is based on models or inputs that are less observable or unobservable in the market, the determination of fair value requires more judgment.Accordingly, the degree of judgment exercised in determining fair value is greatest for instruments categorized in Level 3. The inputs used to measure fair value may fall into different Levels of the fair value hierarchy.In such cases, for disclosure purposes, the Level in the fair value hierarchy within which the fair value measurement falls in its entirety, is determined based on the lowest Level input that is significant to the fair value measurement in its entirety. 53 Palmer Square Absolute Return Fund NOTES TO FINANCIAL STATEMENTS - Continued April 30, 2014 The inputs or methodology used for valuing securities are not an indication of the risk associated with investing in those securities.The following is a summary of the inputs used, as of April 30, 2014, in valuing the Fund’s assets carried at fair value: Assets Level 1 Level 2 Level 3* Total Bank Loans $
